                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
    BRITAX CHILD SAFETY, INC.,                    :
                      Plaintiff,                  :
                                                  :
                          v.                      :                      No. 17-cv-2724
                                                  :
                                                  :
    NUNA INTERNATIONAL B.V. and                   :
    NUNA BABY ESSENTIALS, INC.,                   :
                     Defendants.                  :
                                                  :

                                         OPINION
     Decision on the parties’ respective motions for claim construction, ECF Nos. 69 & 70

Joseph F. Leeson, Jr.                                                           December 23, 2019
United States District Judge

I.       INTRODUCTION

         In this patent infringement case, Plaintiff Britax Child Safety, Inc., alleges that

Defendants Nuna International B.V. and Nuna Baby Essentials (“B.E.”), Inc. (collectively,

“Nuna”), infringed two of its patents for a specific design of a child car seat. Those patents—

U.S. Patent No. 9,499,074 and U.S. Patent No. 9,586,504—relate specifically to a child car seat

with a “tensioning mechanism” for applying tension to a seat belt to more easily secure the seat

within a vehicle in either a forward or rearward facing position. 1 Presently before the Court are

the parties’ respective motions for the construction of several claim terms within the two patents

pursuant to the Supreme Court’s decision in Markman v. Westview Instruments, Inc., 517 U.S.

370 (1996). Following a hearing on the motion, and for the reasons set forth below, the Court

adopts the claim construction arguments of Britax and rejects those of Nuna.


1
         Patent No. 9,586,504 is a continuation of Patent No. 9,499,074.


                                                   1
                                                122019
II.     BACKGROUND

        A.     The Alleged Infringement

        The following facts are drawn from Britax’s Amended Complaint, ECF No. 23, which

remains the operative pleading in this case. Britax Child Safety, Inc. is both incorporated and

principally operated in South Carolina, and “designs, develops, tests, and builds . . . industry-

leading child safety restraints, including its child safety car seats.” Am. Compl. ¶ 11. Defendant

Nuna B.V. is incorporated and principally operated in the Netherlands. Id. ¶ 3. Defendant Nuna

B.E., which is incorporated and principally operated in Pennsylvania, is a wholly-owned

subsidiary of Nuna B.V. Id. ¶ 4. Similar to Britax, Nuna B.V. and Nuna B.E. focus on

researching and developing child safety technologies and producing child safety products. Id. ¶

7.

        Britax alleges that Nuna has violated 35 U.S.C. § 271(a) by infringing two of its patents:

United States Patent No. 9,499,074, issued November 22, 2016, and United States Patent No.

9,586,504, issued March 7, 2017. Am. Compl. ¶¶ 14-15. Both patents are entitled “Forward and

Rearward Facing Child Seat with Belt Tensioning Mechanism for Improved Installation.” Id. ¶¶

14-15. The two patents “relate[ ] to a child safety seat that may be used in either a forward or

rearward facing orientation and includes a tensioning mechanism to more fully secure the child

safety seat to a vehicle seat, thereby allowing for ease in installation of the child safety seat.” Id.

¶ 16.

        In its Amended Complaint, Britax alleges that Nuna’s child car seat the Nuna RAVATM

infringes on at least claim 13 of the ’504 patent, and at least claim 1 of the ’074 patent, in the

manner in which it secures itself to the seatbelt. See Am. Compl. ¶¶ 17-18, 36-51. In a

“Supplemental Disclosure on Infringement Contentions,” submitted with its responsive claim



                                                  2
                                               122019
construction brief, Britax submits more specific allegations of infringement. Specifically,

“Britax asserts that [Nuna] infringe[d] claims 1-15 of U.S. Patent No. 9,568,504 . . . and claims

1-3, 5-7, and 16 of U.S. Patent No. 9,499,074.” ECF No. 77-7 at 1. Britax further asserts that

this infringement is manifest in two Nuna products: the Nuna RAVATM car seat and the Nuna

EXECTM car seat. Id.

       B.      Procedural Background

       The initial complaint in this matter was filed on June 16, 2017. See ECF No. 1. Nuna

filed a motion to dismiss on October 20, 2017, see ECF No. 12, which was deemed moot after

Britax filed an Amended Complaint on November 3, 2017, see ECF No. 23. On November 17,

2017, Nuna filed a motion to dismiss the Amended Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(6). See ECF No. 26. In an Opinion dated July 26, 2018, this Court

denied the Rule 12(b)(2) motion without prejudice to allow the parties to conduct jurisdictional

discovery and denied the Rule 12(b)(6) motion outright, finding that Britax had stated a claim of

patent infringement. See ECF No. 33.

       Nuna B.V. and Nuna B.E. filed their Answers on September 7, 2018, see ECF Nos. 35

and 36, respectively, with Nuna B.E.’s Answer asserting counterclaims for declaratory judgment

of non-infringement and invalidity of Britax’s patents. The Court held a Rule 16 conference on

October 10, 2018. See ECF Nos. 40-41.

       On October 31, 2018, Nuna filed a motion to stay this case pending inter partes review, 2

see ECF Nos. 43, which Britax opposed, see ECF Nos. 44. Nuna’s petition for inter partes




2
       Inter partes review is a trial-like proceeding conducted before the Patent Trial and
Appeal Board under 35 U.S.C. § 314, whereby a third party challenges the patentability of one or
more claims in a patent. The grounds for challenge are limited to the patentability of the claim
under 35 U.S.C. § 102 (which requires patent claims to be novel) and 35 U.S.C. § 103 (which
                                                3
                                             122019
review of the ’504 patent was subsequently dismissed by the Patent Trial and Appeal Board of

the U.S. Patent and Trademark Office (“the Board”) on timeliness grounds. See ECF No. 48.

On April 4, 2019, the Board issued a decision as to Nuna’s petition for review of the ’074 patent.

The Board concluded that Nuna had “not demonstrated a reasonable likelihood of showing any

challenged claim of the ’074 patent is unpatentable,” ECF No. 50 at 24, and denied inter partes

review as a result. Nuna thereafter withdrew its motion to stay this case. See ECF No. 53.

       The parties’ opening claim construction briefs were filed on October 10, 2019, see ECF

Nos. 69, 70, and their responsive claim construction briefs were filed on October 31, 2019, see

ECF Nos. 76, 77. On November 12, 2019, counsel for both sides appeared before the Court for a

hearing to address the parties’ respective claim construction arguments. 3 The hearing concluded

the same day. The Court reserved decision on the pending motions, as well as to several

objections raised to certain exhibits.

III.   LEGAL PRINCIPLES OF CLAIM CONSTRUCTION

       “[A] patent claim is that ‘portion of the patent document that defines the scope of the

patentee’s rights.’” Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 835 (2015) (quoting

Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996)). In its decision in Markman,

the Supreme Court affirmed that “the construction of a patent, including terms of art within its

claim,” is not a question for a jury but “exclusively” for “the court” to determine as a matter of

law. 517 U.S. at 372. This makes sense in light of the purpose of claim construction, which “is




requires patent claims to be nonobvious). See Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131,
2149 (2016).
3
        As the Court informed counsel at the hearing, all of counsels’ presentations—both as to
legal argument as well as to the technical background of the patents and the alleged
infringement—were particularly well executed and helpful to the Court in its resolution of these
issues.
                                                 4
                                              122019
to determin[e] the meaning and scope of the patent claims asserted to be infringed,” such that the

jury may then resolve the underlying question of infringement. 4 CANVS Corp. v. United States,

126 Fed. Cl. 106, 112 (2016) (quoting O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521

F.3d 1351, 1360 (Fed. Cir. 2008)).

       When a court is presented with a purported dispute as to the meaning and scope of patent

claim terms, the threshold question must be whether claim construction is truly necessary. As

the Federal Circuit made clear shortly after the Supreme Court’s decision in Markman was

issued, that decision “do[es] not hold that the trial judge must repeat or restate every claim term

in order to comply with the ruling that claim construction is for the court.” U.S. Surgical Corp.

v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997). Rather, “[c]laim construction is a matter

of resolution of disputed meanings and technical scope, to clarify and when necessary to explain

what the patentee covered by the claims, for use in the determination of infringement. It is not

an obligatory exercise in redundancy.” 5 Id. (emphasis added); see Am. Piledriving Equip., Inc. v.

Geoquip, Inc., 637 F.3d 1324, 1331 (Fed. Cir. 2011) (“It is well settled that the role of a district

court in construing claims is not to redefine claim recitations or to read limitations into the

claims to obviate factual questions of infringement and validity but rather to give meaning to the

limitations actually contained in the claims . . . .”). Therefore, a district court must engage in



4
         A district court faced with a patent infringement suit engages in a two-step analysis, the
first step of which is claim construction—a question of law—and second, comparing the accused
device to the patent claims—a question of fact for the jury. Conoco, Inc. v. Energy & Envtl.
Int’l, L.C., 460 F.3d 1349, 1358 (Fed. Cir. 2006). The instant inquiry is concerned only with the
first step.
5
         The Federal Circuit in U.S. Surgical Corp., which was reviewing a judgment pursuant to
a jury verdict finding patents invalid for obviousness, went on explain that “[a]lthough claim
construction may occasionally be necessary in obviousness determinations, when the meaning or
scope of technical terms and words of art is unclear and in dispute and requires resolution in
order to determine obviousness, in this case none of these rejected instructions was directed to,
or has been shown reasonably to affect, the determination of obviousness.” Id.
                                                  5
                                               122019
claim construction where there is a genuine dispute as to the scope of claim language. See O2

Micro Int’l Ltd., 521 F.3d at 1360 (“When the parties raise an actual dispute regarding the proper

scope of these claims, the court, not the jury, must resolve that dispute.”) (emphasis added); cf.

Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (affirming the

district court’s declination to give a claim term any construction).

       Determining whether there exists a genuine dispute as to the scope of a claim term must

be resolved by first considering the “ordinary and customary meaning” of the term. FenF, LLC

v. SmartThingz, Inc., 601 F. App’x 950, 952 (Fed. Cir. 2015). The “ordinary and customary

meaning” is “the meaning that the term would have to a person of ordinary skill in the art when

read in the context of the entire patent.” 6 Id.; Hockerson–Halberstadt, Inc. v. Avia Group Int'l,

Inc., 222 F.3d 951, 955 (Fed. Cir. 2000) (“As a starting point, the court gives claim terms their

ordinary and accustomed meaning as understood by one of ordinary skill in the art.”). If the

ordinary meaning of a term is readily apparent, construction of the claim term beyond the

ordinary meaning may not be necessary. See CallWave Commc’ns, LLC v. AT&T Mobility, LLC,

No. CV 12-1701, 2014 WL 7205657, at *9 (D. Del. Dec. 17, 2014) (finding no construction to

be necessary where a claim term “uses ordinary English words, which may be given their plain

and ordinary meaning”); Vapor Point LLC v. Moorhead, No. 4:11-CV-4639, 2013 WL

11275459, at *24 (S.D. Tex. Dec. 18, 2013) (“In cases where the ordinary meaning of the claim

term is readily apparent even to a lay judge, the court need not go further into intrinsic or

extrinsic evidence.” (citing Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005))).




6
        Nuna claims “a person of ordinary skill in the art” would have an undergraduate degree
in mechanical engineering or a similar technical field, and at least two years of relevant work
experience with child seats. See Nuna Moving Brief at 8, ECF No. 69. It is not clear to the
extent to which Britax agrees with this claim.
                                                  6
                                               122019
On the other hand, a “determination that a claim term ‘needs no construction’ or has the ‘plain

and ordinary meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or

when reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.” NobelBiz,

Inc. v. Glob. Connect, L.L.C., 701 F. App’x 994, 997 (Fed. Cir. 2017) (quoting O2 Micro Int’l

Ltd., 521 F.3d at 1361). Where claim construction is determined to be necessary, the court must

abide by the same standard in construing the disputed claim term as in determining whether

construction is necessary in the first place: the disputed term must be given its ordinary and

customary meaning, that is, the meaning the term would have to a person of ordinary skill in the

art who has read the entire patent at the time of the invention. 7 See NTP, Inc. v. Research In

Motion, Ltd., 392 F.3d 1336, 1346 (Fed. Cir. 2004) (noting that generally, there is a presumption

that the words of a claim will receive the full breadth of their ordinary meaning).

       In construing a claim term, the Court must look first to evidence in the intrinsic record,

which includes the language of the claims of the alleged-infringed patent and the patent’s




7
        “Because the patentee is required to define precisely what his invention is . . . it is unjust
to the public, as well as an evasion of the law, to construe it in a manner different from the plain
import of its terms.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (quotation
marks omitted). The presumption of ordinary meaning may be rebutted, however, if the patentee
has acted as his or her own lexicographer by setting forth a definition of the claim term which
differs from its ordinary and customary meaning. BrookhillWilk 1, LLC. v. Intuitive Surgical,
Inc., 334 F.3d 1294, 1298-99 (Fed. Cir. 2003). Any intent by the patentee to redefine a term
must be expressed in the written description and must be sufficiently clear. Merck & Co, Inc. v.
Teva Pharms. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005). When a patent applicant
specifically defines a claim term in its description of its invention, that definition controls.
Phillips, 415 F.3d at 1316.
                                                  7
                                               122019
specification. 8; 9 Phillips, 415 F.3d at 1314-17; Housey Pharm., Inc. v. Astrazeneca UK Ltd.,

366 F.3d 1348, 1351-52 (Fed. Cir. 2004) (“Claim construction begins with the language of the

claims.”); see Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en

banc) (“Claims must be read in view of the specification, of which they are a part.”), aff'd, 517

U.S. 370 (1996). Indeed, the patent specification is “always highly relevant to the claim

construction analysis. Usually it is dispositive.” Phillips, 415 F.3d at 1315. A proper claim

construction analysis may also consider the history of the patent application in the Patent Office,

i.e., the prosecution history, which constitutes another form of intrinsic evidence. Id. at 1317.

This consists of the record of proceedings before the Patent Office and includes prior art cited

during examination. Id. It can show how the Patent Office and patent applicant understood the

claims. 10 Id.

        Only after considering the intrinsic evidence and only where an ambiguity persists should

courts turn to extrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583



8
        A patent “specification” is statutorily defined as a written description of the invention, the
preferred embodiment of the invention, and how to make and use the invention. See 35 U.S.C. §
112(a). The content of the specification “conclude[s] with one or more claims particularly point
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.” 35 U.S.C. § 112(b). Patent “claims” then are properly understood as part and parcel
of a patent’s “specification.” See, e.g., Markman,52 F.3d at 979 (“Claims must be read in view
of the specification, of which they are a part.”). However, the “specification” is sometimes
understood as the content of the patent preceding the patent “claims.” This is the understanding
the Court adopts when “specification” and “claim” are referred to separately in this Opinion.
9
        Because the ’504 patent is a continuation of the ’074 patent and the two patents share the
same specification (but not claim) language, the Court refers to only a single “specification.”
See Masimo Corp. v. Philips Elecs. N. Am. Corp., 918 F. Supp. 2d 277, 283 n.34 (D. Del. 2013)
(“A continuation application is filed to pursue additional claims to an invention disclosed in an
earlier application (the parent application) that has not yet been issued or is abandoned. The
continuation application uses the same specification as the pending parent application, and the
applicant may not add additional disclosure to the specification”).
10
        This, however, is the least probative form of intrinsic evidence because it “represents an
ongoing negotiation between the PTO and the applicant, rather than the final product of that
negotiation.” Phillips, 415 F.3d at 1317.
                                                  8
                                               122019
(Fed. Cir. 1996) (“In most situations, an analysis of the intrinsic evidence alone will resolve any

ambiguity in a disputed claim term. In such circumstances, it is improper to rely on extrinsic

evidence.”). In general, extrinsic evidence is deemed less reliable than intrinsic evidence,

although courts are authorized to consider it “in the context of intrinsic evidence.” Phillips, 415

F.3d at 1319. Extrinsic evidence may not, however, be used to contradict or override intrinsic

evidence. Vitronics Corp. 90 F.3d at 1584 (explaining that “extrinsic evidence in general, and

expert testimony in particular, may be used only to help the court come to the proper

understanding of the claims; it may not be used to vary or contradict the claim language[, n]or

may it contradict the import of other parts of the specification”).

       Ultimately, during claim construction, “[t]he sequence of steps used by the judge in

consulting various sources is not important; what matters is for the court to attach the appropriate

weight to be assigned to those sources in light of the statutes and policies that inform patent

law.” Phillips, 415 F.3d at 303.

IV.    OVERVIEW OF CLAIM TERMS IN DISPUTE

       The parties agree on the proper construction of one claim term and dispute the proper

construction of twelve others in Britax’s two patents. Before addressing in detail the parties’

contentions as to each claim term, the Court summarizes in the chart below the at-issue terms

and where they appear within each patent, as well as each side’s proposal as to the proper

construction of each.




                                                 9
                                              122019
Claim Term             Nuna’s Proposal                        Britax’s Proposal
“sitting surface”      “a surface upon which to rest on the   Same as Nuna’s
                       buttocks or haunches”
[’074 patent,
claims 1, 16]
“tensioning            “a unitary tensioning mechanism”       No construction needed
mechanism”

[’074 patent,
claims 1, 16; ’504
patent, claims 1, 5,
9]
“proximal end”         “end of the unitary tensioning         “end of the tensioning
                       mechanism opposite to the distal       mechanism opposite to the distal
[’074 patent,          end”                                   end”
claims 1, 16]
“distal end”           “end of the unitary tensioning         “end of the tensioning
                       mechanism opposite to the proximal     mechanism opposite to the
[’074 patent,          end”                                   proximal end”
claims 1, 16]
“pivot structure”      “a unitary structure that pivots about No construction needed
                       an axis, including a first pivot portion
[’504 patent, claim    and a second pivot portion”
13]
“substantially         Indefinite                             No construction needed
adjacent”

[’074 patent,
claims 1, 16; ’504
patent, claims 1, 5,
9, 13]
“proximate an          Indefinite                             No construction needed
intersection of the
backrest portion
and seat portion”

[’074 patent, claim
7]
“proximate an          Indefinite                             No construction needed
intermediate
region of the seat
portion”

[’074 patent, claim
6]


                                               10
                                             122019
“generally at a       Indefinite            No construction needed
middle of the seat
portion in a
forward and
rearward
direction”

[’504 patent,
claims 1, 5, 9, 13]
“generally at an      Indefinite            No construction needed
intersection of the
seat and backrest
portions”

[’504 patent,
claims 1, 5, 9, 13]
“proximate to the     Indefinite            No construction needed
second belt path”

[’504 patent, claim
13]
“proximate to the     Indefinite            No construction needed
first belt path”

[’504 patent, claim
13]
“proximate to the     Indefinite            No construction needed
seat portion”

[’504 patent, claim
13]




                                     11
                                   122019
V.      INDIVIDUAL CONSTRUCTION OF DISPUTED TERMS 11

        A.      Claim term: “tensioning mechanism”

        The term “tensioning mechanism” is used in the following manner in the patent claims

identified by the parties: 12

        ’074 patent, claim 1:

        What is claimed is: (1) A child seat configured to be secured to a vehicle seat in
        both a rear-facing and front-facing orientation, the child seat comprising: . . . a
        tensioning mechanism having a proximal end pivotally attached to the backrest
        portion of the seat base and a distal end comprising a sitting surface for an occupant
        of the child seat and an engaging surface facing opposite to the sitting surface,
        wherein the tensioning mechanism is movable downwardly and forwardly to a
        first position substantially adjacent to the seat base and upwardly and rearwardly to
        a second position displaced therefrom, wherein placing the tensioning mechanism
        in the second position allows the seat base to receive the belt, and movement of the
        tensioning mechanism from the second position to the first position presses the
        belt against the first and second edges and deflects a portion of the belt between
        first and second edges to be closer to the seat or backrest portion than portions of
        the belt that engage the first and second edges and thus applies tension to the belt
        to secure the child seat to the vehicle seat in a tensioned configuration, wherein the
        seat base of the child seat is configured to receive the belt when the seat base is in
        both a rear facing orientation and when the seat base is in a front-facing orientation.

        ’074 patent, claim 16:

        What is claimed is: (16) A method for manufacturing a child seat configured to be
        secured to a vehicle seat in both a rear-facing orientation and a front-facing
        orientation, the method comprising: . . . attaching a proximal end of a tensioning
        mechanism the backrest portion of to [sic] the seat base, wherein a distal end of
        the tensioning mechanism comprises a sitting surface for an occupant of the child
        seat and an engaging surface facing opposite to the sitting surface, wherein the
        tensioning mechanism is rotatable downwardly and forwardly to a first position
        substantially adjacent to the seat base and upwardly and rearwardly to a second
        position displaced therefrom, wherein placing the tensioning mechanism in the
        second position allows the seat base to receive the belt, and the movement of the
        tensioning mechanism from the second position to the first position presses the

11
        Because both Britax and Nuna agree that the proper construction of the claim term
“sitting surface” is “a surface upon which to rest on the buttocks or haunches,” Nuna Moving
Brief at 10; Britax Moving Brief at 26, ECF No. 70-1, the Court adopts this agreed-upon
construction.
12
        Although the term “tensioning mechanism” appears in other claims in both patents, the
parties single out only these claims for analysis.
                                                 12
                                               122019
belt against the first and second edges and deflects a portion of the belt between
first and second edges to be closer to the seat or backrest portion than portions of
the belt that engage the first and second edges and thus applies tension to the belt
to secure the child seat to the vehicle seat in a tensioned configuration, wherein the
seat base of the child seat is configured to receive the belt in both a rear-facing and
front-facing orientation.

’504 patent, claim 1:

What is claimed is: (1) A child seat configured to be secured to a vehicle seat in
both a rear-facing and a forward-facing orientation by a belt of the vehicle seat, the
child seat comprising: . . . a tensioning mechanism attached to the seat base to be
movable between a first position and a second position, the tensioning mechanism
having an end attached to the backrest portion at an axis such that the tensioning
mechanism rotates between the first position and the second position pivotally
about the axis, and wherein the tensioning mechanism has a first lateral edge
surface and a second lateral edge surface, the first and second lateral edge surfaces
extending along respective sides of the tensioning mechanism from and transverse
to the axis, wherein in the first position, the tensioning mechanism is substantially
adjacent to the seat base, and wherein in the second position, the tensioning
mechanism is at least partly displaced from the seat base in order to enable at least
one of the first belt path or the second belt path to receive the belt, wherein the first
belt path is configured to allow a user to position the belt to be displaced by the first
and second lateral edge surfaces relative to the first and second lateral edges to
secure the child seat to the vehicle seat when the child seat is in the rear-facing
orientation, wherein the second belt path is configured to allow the user to position
the belt to be displaced by the first and second lateral edge surfaces relative to the
first and second lateral edges to secure the child seat to the vehicle seat when the
child seat is in the forward-facing orientation, and wherein in each of the forward
or rear-facing orientations, the first and second lateral edge surfaces of respective
different portions of the tensioning mechanism displace the belt to apply tension
to the belt.

’504 patent, claim 5:

What is claimed is: (5) A child seat configured to be secured to a vehicle seat in a
rear-facing orientation in which an occupant of the child seat faces toward a
backrest of the vehicle seat and a forward-facing orientation in which an occupant
of the child seat faces away from the vehicle backrest, where the vehicle seat has a
vehicle belt having a lap portion and a shoulder portion, the child seat comprising:
. . . a tensioning mechanism attached to the seat base to be movable between a first
position and a second position, the tensioning mechanism having an end attached
to the backrest portion at an axis such that the tensioning mechanism is rotatable
between the first position and the second position pivotally about the axis, and
wherein the tensioning mechanism has a first rigid edge surface and a second rigid
edge surface, the first and second rigid edge surfaces extending along respective

                                          13
                                        122019
sides of the tensioning mechanism from and transverse to the axis, wherein in the
first position, the first and second rigid edge surfaces are substantially adjacent to
the seat base, and wherein in the second position, the first and second rigid edge
surfaces are at least partly displaced from the seat base so that the lap section of the
vehicle belt and the shoulder section of the vehicle belt are received by the backrest
portion from a gap between the first and second rigid edge surfaces and the backrest
portion so that application of tension to the vehicle belt retains the child seat in the
forward-facing orientation with respect to the vehicle seat, wherein movement of
the first and second rigid edge surfaces from the second position to the first position
causes the first and second rigid edge surfaces to displace a portion of the shoulder
section and a portion of the lap section of the vehicle belt with respect to a surface
of the backrest portion to thereby increase the tension in the vehicle belt that retains
the child seat in the forward-facing orientation, wherein, in the forward-facing
orientation, the first and second rigid edge surfaces of a first portion of the
tensioning mechanism displace the belt to apply tension to the belt in the second
belt path, and wherein, in the rear-facing orientation, the first and second rigid edge
surfaces of a second portion of the tensioning mechanism displace the belt to apply
tension to the belt.

’504 patent, claim 9:

What is claimed is: (9) A child seat configured to be secured to a vehicle seat in
both a rear-facing and a forward-facing orientation with a vehicle belt, the child
seat comprising: . . . a tensioning mechanism attached to the seat base to be
movable between a first position and a second position and comprising an engaging
surface, the tensioning mechanism having an end attached to the backrest portion
such that the tensioning mechanism is configured to rotate downwardly to the first
position from the second position about an axis, and wherein the tensioning
mechanism has a first lateral edge surface and a second lateral edge surface, the
first and second lateral edge surfaces extending along respective sides of the
tensioning mechanism from and transverse to the axis, wherein in the first
position, the first and second lateral edge surfaces are substantially adjacent to the
seat base, wherein in the second position, the first and second lateral edge surfaces
are at least partly displaced from the seat base in order to receive the vehicle belt,
wherein movement of the first and second lateral edge surfaces from the second
position to the first position causes the engaging surface, which is disposed between
the first and second lateral edge surfaces, to press a first portion of the vehicle belt
against the opposing side portions and deflect a second portion of the vehicle belt
to be closer to the seat portion or backrest portion than the first portion of the vehicle
belt in order to apply tension to the vehicle belt to secure the child seat to the vehicle
seat in a tensioned configuration, and wherein in each of the forward or rear-facing
orientations, respective different portions of the first and second lateral edge
surfaces of the tensioning mechanism displace the belt to apply tension to the belt.




                                          14
                                        122019
               1.      The dispute between the parties

       Nuna argues that the term “tensioning mechanism” should be construed as “a unitary

tensioning mechanism.” According to Nuna, the limitations of claims 1 and 16 of the ’074

patent and claims 1, 5, and 9 of the ’504 patent show that the “tensioning mechanism” must be “a

unitary tensioning mechanism, not a device with two or more separate and individual

components.” Nuna Moving Brief, ECF No. 69, at 15. The crux of Nuna’s argument here is that

because the tensioning mechanism “is attached to the backrest portion at one point,” “pivots

about that point,” “provides a sitting surface for an occupant,” and, “when moved upwardly and

rearwardly to a position displaced from the seat base, allows the seat base to receive belts,” it

moves in “predefined directions” and connotes a single, unitary structure. Id. at 16; see id. at 22.

Nuna similarly contends the patents’ specification support this construction, see id. at 18-21, 25,

as does the fact that Britax acquiesced to multiple amendments to its applications during the

prosecution process, amendments which added specificity to the composition of the tensioning

structure and the nature of its movement, see id. at 21-22.

       Britax claims no construction is needed, and Nuna is impermissibly attempting to rewrite

and narrow the claim language for self-serving reasons. See Britax Moving Brief, ECF No. 70-1,

at 8. According to Britax, the claim is unambiguous, and “[a]s shown in their proposed

construction, Defendants do not have any issue understanding the term ‘tensioning mechanism.’”

Id. Britax also argues that “tensioning mechanism” should not be limited to a “unitary”

structure, as this is an impermissible attempt to constrain the meaning of the term to “a single

preferred embodiment.” 13 Id. at 9. Britax contends that the specification would, to a person of




13
        At the Markman hearing, counsel for Britax stressed that in addition to being absent from
either of the patents with respect to the tensioning mechanism, the word “unitary” was never
                                                15
                                              122019
ordinary skill in the art, suggest more than one embodiment of “tensioning mechanism,” none of

which are “unitary.” Id. at 10.

               2.      Discussion

       At the outset, the Court observes that, “[i]n general, ‘the mere depiction of a structural

claim feature as unitary in an embodiment, without more, does not mandate that the structural

limitation be unitary.’” Textron Innovations Inc. v. Am. Eurocopter Corp., 498 F. App'x 23, 30

(Fed. Cir. 2012) (quoting Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d

1293, 1309 (Fed. Cir. 2005)). “Unless the claims, the specification, or the prosecution history

require that the particular component be a single, one-piece structure, a court normally will not

read that limitation into the claim.” Textron Innovations Inc., 498 F. App’x at 30 (emphasis

added) (citing Utica Enters., Inc. v. Fed. Broach & Mach. Co.,109 F. Appx. 403, 407-08 (Fed.

Cir. 2004)).

       Here, even assuming that the tensioning mechanism may be properly characterized as a

“unitary” structure, it does not appear that the patent language or prosecution history require that

the “tensioning mechanism” be “unitary.” First, no such requirement is explicitly recited in the

specification or claim language—as Britax points out, the word “unitary” does not appear in

either patent. What’s more, the argument put forward by Nuna highlighting the components of

the tensioning mechanism and how they move would appear to support the opposite conclusion.

For example, Nuna argues, among several similar arguments, that the “tensioning mechanism”

has “a proximal end pivotally attached to the backrest portion,” which “requires the ‘pivotally

attached’ ‘tensioning mechanism’ to pivot about a single axis in the backrest portion,” and,




used at any point in the patent prosecution process. Counsel argued that the “unitary”
embodiment was Nuna’s characterization, not Britax’s.
                                                16
                                              122019
“[m]ovement in these predefined directions can only be accomplished if the tensioning

mechanism is a unitary structure, and not multiple separate components.” Nuna Moving Brief at

16. However, in the Court’s view, highlighting the mechanism’s component parts, even when

working together as they do, underscores that far from the claim language requiring the

tensioning mechanism to be a unitary structure, the mechanism may properly (and perhaps more

accurately) be considered an aggregate of its component parts. 14; 15

       While not cited by Nuna, certain language in the specification (only one example of

which is discussed below 16) illustrates this point well. The specification states as follows:

       [I]n some embodiments . . . the tensioning mechanism 30 may comprise a locking
       mechanism 60. The structure and function of the locking mechanism 60 is
       illustrated in and described with respect to FIGS. 4, 4A, 4B, 5, and 5A. Though the
       locking mechanism 60 described herein has a specific structure and specific
       components, embodiments of the present invention contemplate use of other types
       of locking mechanisms with different structure.

       In some embodiments, the locking mechanism 60 may comprise two laterally-
       opposing locking members (e.g., bolts 61, 63) configured to translate between an
       extended position [ ] and a retracted position [ ].

’504 patent, column 9 lines 43-64; ’074 patent, column 8 lines 42-54. The specification at

column 9 line 66, through column 10 line 12 (of the ’074 patent), column 10 lines 5 through 18

(of the ’504 patent) further provides as follows:




14
        Conspicuously absent from Nuna’s filings are any factually-analogous cases in which
courts have determined that where a mechanism’s component parts work in concert with one
another, the mechanism as a whole must be considered “unitary” notwithstanding the absence of
any such explicit limitation in the patent language. As addressed below, to the extent courts have
encountered this question, it appears they have come down on the other side of this issue.
15
        Because Nuna’s arguments pertaining to the amendments made by the patent examiner
during the prosecution process rely on essentially the same logic—that the amendments illustrate
that multiple things working together must combine to create a “unitary” whole, see, e.g., Nuna
Moving Brief at 21—the Court does not separately address them.
16
        The referenced specification language is only one example of several describing a
tensioning mechanism that may “comprise” a separate locking mechanism.
                                                17
                                              122019
           As shown in the depicted embodiment of FIG. 4, the locking mechanism 60 may
           comprise a cylindrical sleeve 66 that covers the components of the locking
           mechanism 60. The sleeve 66 may define openings that correspond to a first portion
           hole 62 and a second portion hole 64. Additionally, in some embodiments, the
           sleeve 66 may define a trigger opening 159 that, as will be described in greater
           detail herein, corresponds with a trigger [59] that is positioned on the seat base 12
           . . . .FIG. 4A illustrates the locking mechanism 60 with the sleeve 66 removed to
           show the components of the locking mechanism [60]. In the depicted embodiment,
           the locking mechanism 60 comprises a first portion 72 and a second portion 74.

Figures 4, 4A, and 4B referenced in the specification, appear as follows: 17




           As the specification language and corresponding figures demonstrate, the “tensioning

mechanism” may be comprised of a subsidiary locking mechanism, which itself has multiple

component parts. In this embodiment, not only does the specification not require

characterization of the tensioning mechanism as a “unitary” structure; to the contrary, it would

appear to preclude such a characterization. Indeed, it does not seem “unitary” is an appropriate




17
           The image is rotated here 90 degrees clockwise from how it appears in the patent for
clarity.
                                                   18
                                                 122019
construction of a composite (tensioning) mechanism comprised of a separate composite (locking)

mechanism which is in turn comprised of laterally-opposing locking bolts, a spring, and other

parts. 18 Cases addressing similar questions support this conclusion. See, e.g., Bos. Sci. Corp. v.

Cook Grp. Inc., No. CV 15-980, 2016 WL 7411128, at *4-*5 (D. Del. Dec. 22, 2016) (declining

to adopt construction of a claim term as a “single, unitary structure” where the specified

embodiment was not clearly “unitary” in nature, and where the specification did not preclude

multiple embodiments), report and recommendation adopted, No. CV 15-980, 2017 WL

3977256 (D. Del. Sept. 11, 2017); Comcast Cable Commc’ns, LLC v. Sprint Commc’ns Co., LP,

38 F. Supp. 3d 589, 621 (E.D. Pa. 2014) (declining to construe a claim term as housed in a

“unitary structure” where “the claims themselves explain that [the term] is comprised of

multiple elements without limitation as to how they physically relate,” and moreover finding “no

support in the specification for the proposition that [the term] must be composed of a single,

integrated device” where “the specification contemplates multiple components working together

to perform the [term’s] functions”); 19 Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616

F.3d 1249, 1254 (Fed. Cir. 2010) (explaining that, “[w]here a claim lists elements separately, the

clear implication of the claim language is that those elements are distinct component[s] of the

patented invention”) (quotation marks omitted); Cross Med. Prod., Inc., 424 F.3d at 1309



18
        The logic of Nuna’s argument regarding the components of the tensioning mechanism
working in concert—it has “ends” that “attach” to “pivotally rotate” as a single, “unitary”
structure—is, while unpersuasive, at least discernable in the absence of any further guidance
from the patent language. However, further guidance exists. The explicit existence of an
embodiment of the tensioning mechanism that includes an integral, subsidiary mechanism with
independent mechanics and a quasi-independent function—i.e., locking—in the Court’s view
further weakens this logic and confirms that the tensioning mechanism should not be limited to
characterization as a “unitary” structure.
19
        The court noted as further support for declining to construe the term “a subscriber
location register” as “unitary” the fact that in a specification figure, “the SLR is depicted as
composed of multiple separate boxes all contained within a larger box.” Id. at 622 n.31.
                                                19
                                              122019
(finding “unitary” to be an adjective synonymous with “single-component” and declining to

construe a claim term as being formed in a “unitary” structure where “[t]here is nothing in the

written description or prosecution history that limits the [claim term] to being formed in a single-

component structure”); Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1358 (Fed.

Cir. 2003) (affirming the district court’s decision not to construe the term “flight bars” as a

“unitary structure” where flight bars “may include a plurality of pieces driven by one conveyor

or multiple conveyors moving in synchronization,” and further advising that a claim term is to be

given “the full range of its ordinary meaning”) (citation omitted); KCJ Corp. v. Kinetic

Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000) (“[S]tanding alone, a disclosure of a

preferred or exemplary embodiment encompassing a singular element does not disclaim a plural

embodiment.”). 20

       While Nuna’s proposed construction is improper, the Court finds no construction beyond

the ordinary meaning of the term is necessary: the scope of what is meant by “tensioning

mechanism” in the context of the patents as a whole would be discernable to a person of ordinary

skill in the art. See NobelBiz, Inc. v. Glob. Connect, L.L.C., 701 F. App’x 994, 997 (Fed. Cir.

2017) (“The district court must provide a construction because the parties disputed not the

meaning of the words themselves, but the scope that should be encompassed by the claim

language.”) (emphasis in original). Indeed, the claim language delineates the outer bounds of

what is covered by tensioning mechanism when it states, for example, that the tensioning

mechanism shall have



20
        Cf. Textron Innovations Inc., 498 F. App’x at 30 (reversing a grant of summary judgment
on infringement where it was not the case that a three-piece structure in an accused assembly
could not qualify as a structure that appeared to be “unitary” in the specification’s embodiment,
and explaining that “the mere depiction of a structural claim feature as unitary in an embodiment,
without more, does not mandate that the structural limitation be unitary”) (citation omitted).
                                                 20
                                               122019
       a proximal end pivotally attached to the backrest portion of the seat base and a distal
       end comprising a sitting surface for an occupant of the child seat and an engaging
       surface facing opposite to the sitting surface, wherein the tensioning mechanism is
       movable downwardly and forwardly to a first position substantially adjacent to the
       seat base and upwardly and rearwardly to a second position displaced therefrom,
       wherein placing the tensioning mechanism in the second position allows the seat
       base to receive the belt, and movement of the tensioning mechanism from the
       second position to the first position presses the belt against the first and second
       edges and deflects a portion of the belt between first and second edges to be closer
       to the seat or backrest portion than portions of the belt that engage the first and
       second edges and thus applies tension to the belt to secure the child seat to the
       vehicle seat in a tensioned configuration.

’074 patent, claim 1. See G.I. Sportz, Inc. v. Valken, Inc., No. 1:17-CV-05590, 2019 WL

2724081, at *8 (D.N.J. June 30, 2019) (“The Court finds that the meaning of ‘first surface area’

and ‘second surface area’ are plainly explained by the claims, which describe the location, size,

and purpose of those valve surface areas. Therefore, the Court finds that those terms shall be

construed by their plain and ordinary meaning.”).

       Were there to remain any doubt as to what portions of the child seat constitute the

“tensioning mechanism,” one need look no further than the specification figures, which make

clear the form of the tensioning mechanism in both its downward (first) position—the position in

which the seat is secured to the belt via the pressure of the edges of the tensioning mechanism’s

proximal end—as well as its upward (second) position—the position in which the belt is fed into

one of two pathways depending upon whether the seat is forward or rearward facing, prior to

being secured to the belt and vehicle:




                                                21
                                              122019
  22
122019
       Perhaps most illuminating is the fact that Nuna has been able to accurately identify the

extent of the tensioning mechanism in its own motion papers. The below figure, appearing in

Nuna’s moving brief at least four times, see Nuna Moving Brief at 5, 11, 14, 19, depicts side-by-

side images of Britax’s car seat with the tensioning mechanism in both the first position (left)

and second position (right), and accurately shades the extent of the tensioning mechanism red

(dark) with respect to the remainder of the car seat, which is white:




                                                23
                                              122019
       The Court’s rejection of Nuna’s proposed construction effectively resolves the dispute

between the parties as to this term. In the absence of a dispute, and because the ordinary

meaning of “tensioning mechanism” would be clear to a person of ordinary skill in the art, the

Court declines to construe the term on its own. See, e.g., Bos. Sci. Corp., 2016 WL 7411128, at

*6 (“Because Defendants have not shown that the [ ] Patent’s specification or its prosecution

history demand its proffered narrowed construction of this term, the Court rejects Defendants’

proposal. This resolves the dispute here between the parties. The Court otherwise recommends

that ‘a control element including a connector element’ be afforded its plain and ordinary

meaning.”); Effective Expl., LLC v. Pennsylvania Land Holdings Co., LLC, No. 2:14-CV-00845,

2015 WL 12753785, at *22 (W.D. Pa. May 8, 2015) (“[T]he Federal Circuit also recognized that

‘district courts are not (and should not be) required to construe every limitation present in a

patent’s asserted claims.’ O2 Micro Int’l. Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351,

1361 (Fed. Cir. 2008). Rather, the district court’s construction need only resolve the parties’

dispute. A district court may, for example, resolve the parties’ dispute by rejecting a party’s

proposed construction, and preventing that party from arguing that construct.”), report and

recommendation adopted sub nom. Effective Expl. v. Coal Gas Recovery, No. 14-CV-0845, 2015

WL 12751773 (W.D. Pa. June 16, 2015). Indeed. “[a]dditional construction ‘would only

introduce confusion and ambiguity into a clear and unambiguous phrase.’” 21 Becon Med., Ltd. v.




21
         Additionally, the Court is cognizant of the potential effect an unwarranted construction
could have on the underlying factual issue of infringement. Although, pursuant to Markman,
“the ultimate question of claim construction is for the judge and not the jury,” Teva Pharm. USA,
Inc. v. Sandoz, Inc., 135 S. Ct. 831, 838 (2015), “the role of a district court in construing claims
is not to redefine claim recitations or to read limitations into the claims to obviate factual
questions of infringement and validity[,] but rather to give meaning to the limitations actually
contained in the claims.” Am. Piledriving Equip., Inc. v. Geoquip, Inc., 637 F.3d 1324, 1331
(Fed. Cir. 2011).
                                                24
                                              122019
Bartlett, No. CV 18-4169, 2019 WL 3996619, at *4 (E.D. Pa. Aug. 23, 2019) (quoting Comcast

Cable Commc’ns, 38 F. Supp. 3d at 608); see CallWave Commc’ns, LLC v. AT&T Mobility, LLC,

No. CV 12-1701, 2014 WL 7205657, at *9 (D. Del. Dec. 17, 2014) (finding no construction to

be necessary where a claim term “uses ordinary English words, which may be given their plain

and ordinary meaning”); Vapor Point LLC v. Moorhead, No. 4:11-CV-4639, 2013 WL

11275459, at *24 (S.D. Tex. Dec. 18, 2013) (“In cases where the ordinary meaning of the claim

term is readily apparent even to a lay judge, the court need not go further into intrinsic or

extrinsic evidence.” (citing Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005))).

       B.      Claim terms: “proximal end” / “distal end”

       The claim terms “proximal end” and “distal end” are used in the same patent claims as

the term “tensioning mechanism”—claims 1 and 16 of the ’074 patent, and claims 1, 5, and 9 of

the ’504 patent. 22 Simply put, these terms refer to the two “ends” of the tensioning mechanism

discussed at length in the previous section.

               1.      The dispute between the parties

       Nuna argues that the claim terms “proximal end” and “distal end” should be construed as

“end of the unitary tensioning mechanism opposite to the distal end” and “end of the unitary

mechanism opposite to the proximal end,” respectively. Nuna Moving Brief at 12. Nuna’s

proposed construction is based on the same grounds as its proposed construction of “tensioning

mechanism”—because the tensioning mechanism is a “unitary” structure, Nuna argues, the

proximal and distal “ends” of the mechanism must be construed in a way that accounts for this

characteristic. See id. at 12-15. Britax argues that the proper construction of these claim terms




22
        The Court does not reproduce these claims here, and rather relies on their reproduction in
the preceding section of this Opinion.
                                                 25
                                               122019
should omit the word “unitary.” Britax Moving Brief at 15. Apart from inclusion or omission of

the word “unitary,” the parties’ constructions are identical.

               2.      Discussion

       Based upon the comprehensive discussion above as to why construction of “tensioning

mechanism” to include the modifier “unitary” is inappropriate, the Court concludes that it would

be similarly inappropriate to modify reference to the tensioning mechanism with “unitary” in the

construction of “proximal end” and “distal end.” The Court therefore adopts the construction of

Britax: “proximal end” shall be construed as “end of the tensioning mechanism opposite to the

distal end,” and “distal end” shall be construed as “end of the tensioning mechanism opposite to

the proximal end.”

       C.      Claim term: “pivot structure”

       The term “pivot structure” appears only in claim 13 of the ’054 patent. That claim reads,

in relevant part, as follows:

       What is claimed is: (13) A child seat configured to be secured to a vehicle seat in
       both a rear-facing and a forward-facing orientation by belt of the vehicle seat, the
       child seat comprising: . . . a pivot structure having a first pivot portion comprising
       a first lateral edge member and a second lateral edge member, the pivot structure
       attached to the backrest portion at an axis such that the pivot structure rotates
       between a first position and a second position pivotally about the axis, the first and
       second lateral edge members extending away from the backrest and substantially
       perpendicular to the axis, wherein in the first position, the first pivot portion is
       substantially adjacent to the seat base, and wherein in the second position, the first
       pivot portion is at least partly displaced from the seat base in order to enable the
       second belt path to receive the belt; the pivot structure having a second pivot
       portion comprising a third lateral edge member and a fourth lateral edge member,
       the third and fourth lateral edge members moving between a third position
       proximate to the seat portion and a fourth position at least partly dis placed from
       the seat portion in order to enable the first belt path to receive the belt . . . .




                                                26
                                              122019
                1.       The dispute between the parties

         Nuna argues that “pivot structure” should be construed as “a unitary structure that pivots

about an axis, including a first pivot portion and a second pivot portion.” Nuna Moving Brief at

25. This construction is necessary, Nuna argues, for much the same reason the proposed

construction of “tensioning mechanism” as a “unitary” mechanism is necessary—the pivot

“structure” is a “unitary structure” when viewed in the context of its component parts and how

they work together. Id. Nuna contends that claim 13 of the ’504 patent, which states that “the

pivot structure attached to the backrest portion at an axis such that the pivot structure rotates

between a first position and a second position pivotally about the axis,” supports its construction,

because to rotate “about an axis,” the “pivot structure” must move as a unitary structure. Id. at

26. Similarly, because the “pivot structure” has predefined positions, Nuna argues, it must be a

unitary structure. Id.

         Britax contends no construction is necessary, and that Nuna is again attempting to

improperly limit or narrow this term. Britax Moving Brief at 12. Britax states that Nuna’s

construction “renders other claim language meaningless by inserting redundant language about

the axis and multiple pivot portions, when that language appears in the claim elsewhere.” Id. at

13. 23




23
        Britax includes a chart on page 14 of its moving brief illustrating how adopting Nuna’s
construction would render other language superfluous. Nuna responds by claiming that Britax
has not pointed to any authority stating that it is improper to have duplicative claim language.
See Nuna Resp. Brief at 9. However, Britax cites several cases in support of the well-established
proposition that limitations should not be read out of claim language or otherwise made
superfluous. See Britax Moving Brief, ECF No. 76, at 13.
                                                 27
                                               122019
               2.      Discussion

       For the same reasons discussed above with respect to the claim term “tensioning

mechanism,” the Court does not find persuasive Nuna’s contention that “pivot structure” requires

construction as a “unitary” structure. In the absence of any such requirement in the claim

language, specification, or prosecution history, the Court declines to read this limitation into a

construction of the term. 24 See Textron Innovations Inc. v. Am. Eurocopter Corp., 498 F. App'x

23, 30 (Fed. Cir. 2012); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d

1293, 1309 (Fed. Cir. 2005)); Utica Enters., Inc. v. Fed. Broach & Mach. Co.,109 F. Appx. 403,

407-08 (Fed. Cir. 2004)).

       The remainder of Nuna’s proposed construction is also flawed. First, that a “pivot

structure” “pivots about an axis” is, in the Court’s view, apparent in the name of the structure.

Even if this were not the case, however, the language of claim 13 provides that the “pivot

structure” is “attached to the backrest portion [of the seat] at an axis such that the pivot structure

rotates between a first position and second position pivotally about an axis.” Here in the plain

language of the claim is all the information Nuna seeks to import into its construction. To adopt

Nuna’s construction would therefore be to muddle an already clear description of “pivot

structure,” and the Court declines to do so. See Nichia Corp. v. TCL Multimedia Tech. Holdings,

Ltd., No. CV 16-681, 2017 WL 5719267, at *6 (D. Del. Nov. 28, 2017) (finding a party’s



24
        Counsel for Britax confirmed at the Markman hearing that “pivot structure” is intended to
cover the same subject matter as “tensioning mechanism.” See Curtiss-Wright Flow Control
Corp. v. Velan, Inc., 438 F.3d 1374, 1380 (Fed. Cir. 2006) (“[C]laim drafters can [ ] use different
terms to define the exact same subject matter. Indeed this court has acknowledged that two
claims with different terminology can define the exact same subject matter.”); Hormone
Research Found. v. Genentech, Inc., 904 F.2d 1558, 1567 n.15 (Fed. Cir. 1990) (“It is not
unusual that separate claims may define the invention using different terminology, especially
where (as here) independent claims are involved.”).

                                                 28
                                               122019
proposed construction of a claim term “redundant” where the proposed construction was

“apparent from the claim language” and thus there was “no reason to add [the proposed]

language to the definition of the term”); Becon Med., Ltd., 2019 WL 3996619, at *4 (finding

additional construction “would only introduce confusion and ambiguity into a clear and

unambiguous phrase” (quoting Comcast Cable Commc’ns, LLC, 38 F. Supp. 3d at 608)).

       In addition to running the risk of confusing an otherwise unambiguous claim term (or,

more accurately, as a result of the existing clarity of the term), Nuna’s proposed construction

violates the well-established rule that a court should construe claim language in a manner that

gives effect to all a claim’s terms. See Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,

616 F.3d 1249, 1257 (Fed. Cir. 2010) (“Claims must be ‘interpreted with an eye toward giving

effect to all terms in the claim.’” (quoting Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed.

Cir. 2006))); see Elekta Instrument S.A. v. O.U.R. Scientific Int’l, Inc., 214 F.3d 1302, 1305-07

(Fed. Cir. 2000) (refusing to adopt a claim construction which would render claim language

superfluous). Incorporating the proposed construction into the claim language illustrates this

well: “having a first pivot portion,” “ having a second pivot portion,” “at an axis,” and “rotates”

are all terms used in claim 13 of the ’054 patent that become superfluous in light of Nuna’s

proposed construction. See Britax Moving Brief at 14. Consequently, Nuna’s proposed

construction is improper. See, e.g., Fontem Ventures, B.V. v. NJOY, Inc., No. CV 14-1645, 2015

WL 12766460, at *7 (C.D. Cal. Jan. 29, 2015) (declining to construe “shell” or “housing” as “a

one piece” shell/housing because “[i]f, as Defendants argue, ‘integrally formed’ means ‘made of

one piece,’ the quoted phrase, ‘integrally formed shell,’ is redundant[; a]ccepting Defendants’

view, ‘integrally formed shell(housing)’ means ‘a one-piece shell made of one piece’”); Stumbo

v. Eastman Outdoors, Inc., 508 F.3d 1358, 1362 (Fed. Cir. 2007) (“[C]onstruing the word



                                                29
                                              122019
‘vertical’ as referring to merely the orientation of the opening would render the phrases ‘along

one of said side edges’ and ‘along one vertical corner of said structure’ superfluous, a

methodology of claim construction that this court has denounced.”).

       Finally, because the plain and ordinary meaning of “pivot structure” is clear from the

language of claim 13 of the ’054 patent, the Court declines to offer its own alternative

construction of the term.

       D.      Terms of degree

       The remainder of the disputed claim terms can be characterized as “terms of degree.”

Nuna contends the following terms of degree should be construed as indefinite because they do

not inform a person of ordinary skill in the art as to their scope: “substantially adjacent;”

“proximate an intersection of the backrest portion and seat portion;” “proximate an intermediate

region of the seat portion;” “generally at a middle of the seat portion in a forward and rearward

direction;” “generally at an intersection of the seat and backrest portions;” “proximate to the

second belt path;” “proximate to the first belt path;” and “proximate to the seat portion.” See

Nuna Moving Brief at 28-39. Before addressing each claim term individually, the Court briefly

reviews the legal principles applicable to the construction of “terms of degree,” as well as the

legal principles underlying “indefiniteness” and “invalidity.”

               1.      Applicable legal principles

                       a.      Invalidity, indefiniteness, & terms of degree

       Patent “[v]alidity and infringement are distinct issues, bearing different burdens, different

presumptions, and different evidence.” Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920,

1929 (2015); see Cardinal Chem. Co. v. Morton Int'l, Inc., 508 U.S. 83, 96 (1993) (“A party

seeking a declaratory judgment of invalidity presents a claim independent of the patentee’s



                                                30
                                              122019
charge of infringement.”). “Invalidity is an affirmative defense that ‘can preclude enforcement

of a patent against otherwise infringing conduct.’” Commil USA, LLC, 135 S. Ct. at 1929

(quoting 6A Chisum on Patents § 19.01, p. 19–5 (2015)). Because, pursuant to 35 U.S.C. §

282(a), “[a] patent shall be presumed valid,” a defendant in an infringement case seeking to raise

the defense of invalidity must show such invalidity “by clear and convincing evidence.”

Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 97 (2011); Cox Commc’ns, Inc. v. Sprint

Commc’n Co. LP, 838 F.3d 1224, 1228 (Fed. Cir. 2016) (“Any fact critical to a holding

on indefiniteness . . . must be proven by the challenger by clear and convincing evidence.”).

       Indefiniteness is one of several grounds upon which a patent may be found to be invalid

that flow from the requirements of 35 U.S.C. § 112. See Orexo AB v. Actavis Elizabeth LLC,

371 F. Supp. 3d 175, 186 (D. Del. 2019) (“Under § 112, a patent can be invalid for

indefiniteness, lack of enablement, or lack of an adequate written description. Although these

concepts can overlap at times, they are each governed by different legal standards, and they have

been described by the Federal Circuit as separate and distinct.”) (citations omitted). That a

patent may be found invalid for indefiniteness is a natural corollary to the requirement in 35

U.S.C. § 112(a) that the “specification shall contain a written description of the invention” in

“full, clear, concise, and exact terms.” As the Supreme Court has explained,

       [a] patent holder should know what he owns, and the public should know what he
       does not. For this reason, the patent laws require inventors to describe their work
       in “full, clear, concise, and exact terms,” 35 U.S.C. § 112, as part of the delicate
       balance the law attempts to maintain between inventors, who rely on the promise
       of the law to bring the invention forth, and the public, which should be encouraged
       to pursue innovations, creations, and new ideas beyond the inventor's exclusive
       rights.

Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 731 (2002).




                                                31
                                              122019
       Under the operative standard, “a patent is invalid for indefiniteness if its claims, read in

light of the specification delineating the patent, and the prosecution history, fail to inform, with

reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.

Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). “Reasonable certainty does not require

absolute or mathematical precision.” BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365

(Fed. Cir. 2017) (quotation marks omitted). As “indefiniteness” relates to the instant matter, “[i]t

is well-established . . . that claims involving terms of degree are not inherently indefinite.” f'real

Foods, LLC v. Hamilton Beach Brands, Inc., 388 F. Supp. 3d 362, 365 (D. Del. 2019) (citing

Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017)). “On the

contrary, ‘[c]laim language employing terms of degree has long been found definite where it

provided enough certainty to one of skill in the art when read in the context of the invention.’”

f'real Foods, LLC, 388 F. Supp. 3d at 365 (quoting Interval Licensing LLC v. AOL, Inc., 766

F.3d 1364, 1370 (Fed. Cir. 2014)).

                       b.      When to engage in the indefiniteness inquiry

        “A determination that a patent claim is invalid for failure to meet the definiteness

requirement of 35 U.S.C. § 112 is a legal conclusion that is drawn from the court’s performance

of its duty as the construer of patent claims.” 25 CSB-Sys. Int'l Inc. v. SAP Am., Inc., No. CIV.A.



25
       Although indefiniteness is a legal inquiry, the Federal Circuit recently affirmed that when
underlying factual disputes would be dispositive of indefiniteness, the indefiniteness inquiry may
be amenable to resolution by a jury:

       As an initial matter, Bombardier argues that the question of indefiniteness should
       have been before the court and not the jury. We have held that indefiniteness “is
       amenable to resolution by the jury where the issues are factual in nature.” BJ Servs.
       Co. v. Halliburton Energy Servs., Inc., 338 F.3d 1368, 1372 (Fed. Cir. 2003). We
       have likewise held that a “question about the state of the knowledge of a skilled
       artisan is a question of fact.” Dow Chem. Co. v. Nova Chems. Corp. (Canada), 809
       F.3d 1223, 1225 (Fed. Cir. 2015). Here, the primary disputes are: (1) whether a
                                                 32
                                               122019
10-2156, 2011 WL 3240838, at *16 (E.D. Pa. July 28, 2011) (quoting Biomedino, LLC v. Waters

Techs. Corp., 490 F.3d 946, 949 (Fed. Cir. 2007)); Amgen Inc. v. F. Hoffman–LA Roche

Ltd., 580 F.3d 1340, 1371 (Fed. Cir. 2009) (“Indefiniteness is a question of law.”). Yet “district

courts throughout the country have generally been reluctant to consider whether a patent is

indefinite at the claim construction phase, rather than at the summary judgment phase.” Junker

v. Med. Components, Inc., No. CV 13-4606, 2017 WL 4922291, at *2 (E.D. Pa. Oct. 31, 2017).

“Several well-settled principles . . . tend to discourage rulings on indefiniteness at the Markman

stage,” including the high burden of proof a defendant must satisfy—clear and convincing

evidence—as well as an indefiniteness ruling’s dispositive effect. 26 CSB-Sys. Int’l Inc., 2011



       person of ordinary skill in the art would have understood how to design a “seat
       position” for a standard rider despite the errors in the dimensions provided in the
       specification; and (2) whether a person of ordinary skill in the art would have
       known how to place a dummy or rider in a “natural operating position” on a
       snowmobile. The evidence presented on these topics was almost exclusively
       extrinsic, in large part encompassing warring expert testimony. The question of
       definiteness thus required the resolution of critical factual issues and was properly
       before the jury.

Bombardier Recreational Prod. Inc. v. Arctic Cat Inc., No. 2018-2388, 2019 WL 4593479,
at *6 (Fed. Cir. Sept. 20, 2019).
26
        As one district court has explained,

       to decide indefiniteness during claim construction depends on why the alleged
       infringer asserts that the claim is indefinite. When a claim is asserted to be indefinite
       because it has no meaning to a person skilled in the art, an indefiniteness decision
       at the claim construction stage may be practically unavoidable. But in other
       situations, the issues may not be as closely dependent on each other, and therefore
       an indefiniteness decision will be better left for decision at summary judgment, on
       a more developed record.

Cipher Pharm. Inc. v. Actavis Labs. FL, Inc., 99 F. Supp. 3d 508, 514 (D.N.J. 2015) (emphasis in
original). In the present action, it is not the case that Nuna is arguing the challenged terms of
degree have no meaning; rather, Nuna argues that there is not a sufficiently objective baseline for
their application.



                                                 33
                                               122019
WL 3240838, at *17; see Int’l Dev. LLC v. Richmond, No. CIV.A. 09-2495, 2010 WL 4703779,

at *7 (D.N.J. Nov. 12, 2010) (“[R]ather than giving meaning to a claim, as a Markman hearing is

meant to do, indefiniteness invalidates the patent claims entirely. Exxon Research & Eng’g Co.

v. United States, 265 F.3d 1371, 1376 (Fed. Cir. 2001). This dispositive effect is more

appropriately tackled at summary judgment. Thus, this Court finds persuasive the

determinations of several other courts to defer indefiniteness until summary judgment.”); Capital

Sec. Sys., Inc. v. NCR Corp., No. 1:14-CV-1516, 2016 WL 3517595, at *4 (N.D. Ga. June 28,

2016) (“The Federal Circuit has made clear that it has ‘certainly not endorsed a regime in which

validity analysis is a regular component of claim construction.’” (citing Phillips v. AWH Corp.,

415 F.3d 1303, 1327 (Fed. Cir. 2005))); cf. Kangaroo Media, Inc. v. YinzCam, Inc., No. 2:12-

CV-00382, 2013 WL 8812587, at *32 (W.D. Pa. Feb. 5, 2013) (“Although the Federal Circuit

frequently addresses validity issues in conjunction with claim construction issues on appeal that

is after the district court has issued a final judgment.”) (emphasis in original), report and

recommendation adopted as modified, No. CIV.A. 12-0382, 2014 WL 3378692 (W.D. Pa. July

9, 2014).

       In the present case, as in CSB-Sys. Int’l Inc. v. SAP Am., Inc., No. CIV.A. 10-2156, 2011

WL 3240838 (E.D. Pa. July 28, 2011),

       the Court faces a conundrum. Given the aforementioned jurisprudence, the current
       issues of indefiniteness are premature at such an early stage of the litigation.
       Defendant, however, raises an indefiniteness argument as to multiple claim terms
       without either (a) offering an alternative proposed construction for such terms or
       (b) moving for summary judgment on invalidity grounds.

Id. at 18. Indeed, “[w]hile the court recognizes that a determination of indefiniteness is

necessarily intertwined to some degree with claim construction, it is clear that the court must first

attempt to determine what a claim means before it can determine whether the claim is invalid for



                                                 34
                                               122019
indefiniteness.” Pharmastem Therapeutics, Inc. v. Viacell, Inc., No. 02-148, 2003 WL 124149,

at *1 n.1 (D. Del. Jan. 13, 2003). In attempt to resolve this conundrum, the Court engages in

claim construction analysis with respect to the terms Nuna alleges are indefinite, while making

only preliminary findings as to indefiniteness in light of the intrinsic record. These preliminary

indefiniteness findings are without prejudice to Nuna’s ability to reassert its indefiniteness

arguments at the close of discovery by way of a motion for summary judgment. 27; 28 See CSB-

Sys. Int'l Inc., 2011 WL 3240838, at *18. See also ConocoPhillips Co. v. In-Depth Compressive

Seismic, Inc., No. CV H-18-0803, 2019 WL 1877374, at *18 (S.D. Tex. Apr. 26, 2019)

(“Although a court may find a term invalid for indefiniteness after construing the term, what a

term means to a person of ordinary skill in the art is a separate question from whether it is

sufficiently definite to put others in the field on notice regarding the bounds of the claims.”

(citing Gilead Sciences, Inc. v. Mylan, Inc., No. 1:14-CV-99, 2015 WL 1534067, *2 (N.D. W.

Va. April 6, 2015))).

       As discussed below, the Court finds that each of the terms for which Nuna alleges

indefiniteness should be construed according to its plain and ordinary meaning, which is

ascertainable in the context of the patent language. Moreover, the Court is, at this stage, unable




27
        This approach has been taken by several district courts in similar circumstances. See,
e.g., Capital Sec. Sys., Inc. v. NCR Corp., No. 1:14-CV-1516, 2016 WL 3517595, at *4 (N.D.
Ga. June 28, 2016); Vapor Point LLC v. Moorhead, No. 4:11-CV-4639, 2013 WL 11275459, at
*16 (S.D. Tex. Dec. 18, 2013); CSB-Sys. Int'l Inc., 2011 WL 3240838, at *18; Int'l Dev. LLC,
2010 WL 4703779, at *9.
28
        The Court declines to consider the parties’ competing expert declarations at this time.
The intrinsic evidence is sufficient to resolve the parties’ dispute as to claim construction. The
Court reserves an examination of expert declarations if and until the Court reengages in an
indefiniteness inquiry at the close of discovery, when the totality of extrinsic evidence is
available. Because the Court does not consider either declaration at this time, each party’s
objections to the other’s expert declaration—which were filed with their pre-Markman hearing
joint memorandum, see ECF No. 78, and argued at the hearing—are moot.
                                                35
                                              122019
to conclude that the disputed terms are indefinite based upon the intrinsic evidence. Nuna may

again challenge these terms as indefinite after the close of discovery should a basis for such a

challenge exist. See CSB-Sys. Int’l Inc., 2011 WL 3240838, at *18.

         Having set forth the applicable law as to the construction of terms of degree and

determinations of indefiniteness, the Court proceeds to addressing the remaining disputed claim

terms.

                2.      Individual Claim Terms

                        a.        Claim term: “substantially adjacent”

         The term “substantially adjacent” is used in the following manner in the patent claims

identified by the parties:

         ’074 patent, claim 1 / ’504 patent, claim 1:

         What is claimed is: (1) A child seat configured to be secured to a vehicle seat in
         both a rear-facing and front-facing orientation, the child seat comprising: . . . a
         tensioning mechanism having a proximal end pivotally attached to the backrest
         portion of the seat base and a distal end comprising a sitting surface for an occupant
         of the child seat and an engaging surface facing opposite to the sitting surface,
         wherein the tensioning mechanism is movable downwardly and forwardly to a first
         position substantially adjacent to the seat base and upwardly and rearwardly to a
         second position displaced therefrom, wherein placing the tensioning mechanism in
         the second position allows the seat base to receive of the belt, and movement of the
         tensioning mechanism from the second position to the first position presses the belt
         against the first and second edges and deflects a portion of the belt between first
         and second edges to be closer to the seat or backrest portion than portions of the
         belt that engage the first and second edges and thus applies tension to the belt to
         secure the child seat to the vehicle seat in a tensioned configuration . . . .

         ’074 patent, claim 16:

         What is claimed is: (16) A method for manufacturing a child seat configured to be
         secured to a vehicle seat in both a rear-facing orientation and a front-facing
         orientation, the method comprising: . . . attaching a proximal end of a tensioning
         mechanism [to] the backrest portion of to the seat base, wherein a distal end of the
         tensioning mechanism comprises a sitting surface for an occupant of the child seat
         and an engaging surface facing opposite to the sitting surface, wherein the
         tensioning mechanism is rotatable downwardly and forwardly to a first position

                                                  36
                                                122019
substantially adjacent to the seat base and upwardly and rearwardly to a second
position displaced therefrom, wherein placing the tensioning mechanism in the
second position allows the seat base to receive the belt, and the movement of the
tensioning mechanism from the second position to the first position presses the belt
against the first and second edges and deflects a portion of the belt between first
and second edges to be closer to the seat or backrest portion than portions of the
belt that engage the first and second edges and thus applies tension to the belt to
secure the child seat to the vehicle seat in a tensioned configuration, wherein the
seat base of the child seat is configured to receive the belt in both a rear-facing and
front-facing orientation.

’504 patent, claim 5:

What is claimed is: (5) A child seat configured to be secured to a vehicle seat in a
rear-facing orientation in which an occupant of the child seat faces toward a
backrest of the vehicle seat and a forward-facing orientation in which an occupant
of the child seat faces away from the vehicle backrest, where the vehicle seat has a
vehicle belt having a lap portion and a shoulder portion, the child seat comprising:
. . . a tensioning mechanism . . . wherein in the first position, the first and second
rigid surfaces are substantially adjacent to the seat base, and wherein in the second
position, the first and second rigid edge surfaces are at least partly displaced from
the seat base so that the lap section of the vehicle belt and the shoulder section of
the vehicle belt are received by the backrest portion from a gap between the first
and second rigid edge surfaces and the backrest portion so that application of
tension to the vehicle belt retains the child seat in the forward facing orientation
with respect to the vehicle seat . . . .

’504 patent, claim 9:

What is claimed is: (9) A child seat configured to be secured to a vehicle seat in
both a rear-facing and a forward-facing orientation with a vehicle belt, the child
seat comprising: . . . a tensioning mechanism . . . wherein in the first position, the
first and second lateral edge surfaces are substantially adjacent to the seat base,
wherein in the second position, the first and second lateral edge surfaces are at least
partly displaced from the seat base in order to receive the vehicle belt . . . .

’504 patent, claim 13:

What is claimed is: (13) A child seat configured to be secured to a vehicle seat in
both a rear-facing and a forward-facing orientation by a belt of the vehicle seat, the
child seat comprising: . . . a pivot structure having a first pivot portion comprising
a first lateral edge member and a second lateral edge member, the pivot structure
attached to the backrest portion at an axis such that the pivot structure rotates
between a first position and a second position pivotally about the axis, the first and
second lateral edge members extending away from the backrest and substantially
perpendicular to the axis, wherein in the first position, the first pivot portion is

                                         37
                                       122019
       substantially adjacent to the seat base, and wherein in the second position, the
       first pivot portion is at least partly displaced from the seat base in order to enable
       the second belt path to receive the belt . . . .

                                 i.    The dispute between the parties

       Nuna argues that the term “substantially adjacent” is indefinite, because “[e]ven when

read in light of the specification, the claims do not inform a [person of ordinary skill in the art]

with reasonable certainty about the scope of ‘substantially adjacent’ so that a [person of ordinary

skill in the art] could determine whether an accused structure is ‘substantially adjacent’ to the

seat base.” Nuna Moving Brief at 29. Nuna claims that “[t]he claims, read in light of the

specification, do not offer an objective boundary for how close to the seat base is considered

‘substantially adjacent.’” Id.

       Britax argues that this term is clear and does not need to be construed. According to

Britax, the plain meaning of “substantially adjacent” in the context of the patent language and

specification is when the “tensioning mechanism” is in the “first position” with respect to the

seat base, “e.g. closed.” Britax Moving Brief at 19-20. Britax also contends that “[a]djacent is

defined by what it means to use this product as a functional child seat,” such that “[t]he

tensioning mechanism must be ‘substantially adjacent’ to the seat base so that a child can use the

seat by sitting comfortably in the seat when the seat is secured to the vehicle.” Britax Resp.

Brief, ECF No. 77, at 26. “Thus,” Britax argues, “the claim indicates that the tensioning

mechanism will be substantially adjacent to the seat base so that a child can sit on the seat base

when in the seat.” Id.

                                 ii.   Discussion

       In the Court’s view, the patent language reveals that there is a plain and ordinary meaning

of “substantially adjacent,” one which would be clear to a person of ordinary skill in the art.



                                                 38
                                               122019
Simply put, and as Britax points out, the tensioning mechanism/pivot structure is “substantially

adjacent” to the seat base when the seat base can actually be used as a seat—that is, when the

tensioning mechanism/pivot structure is in the “first” position. The specification confirms this. 29

In reference to a specific embodiment, the specification of the ’074 patent at column 15, lines 38

through 50, states as follows:

       The seat base 305 may be configured to receive a seatbelt 317 in an untensioned
       state. Because embodiments of the child seat 300 have a tensioning mechanism
       330, there is no need for the belt 317 to be tensioned directly by a user grasping the
       belt 317. Rather the user may apply tension to the belt 317 by rotating the tensioning
       mechanism 330 between a second position (shown in FIG. 12) and a first position
       (shown in FIG. 11), where the first position is substantially adjacent to the seat
       base 305 and the second position is displaced therefrom. The movement of the
       tensioning mechanism 330 to the first position may cause the tensioning
       mechanism 330 to contact a portion of the belt 317 and apply tension to the belt
       317.

Figures 11 and 12 as referenced are reproduced below:




29
        “Claim language must be viewed in light of the specification, which is the single best
guide to the meaning of a disputed term.” Interval Licensing LLC, 766 F.3d at 1374.
                                                39
                                              122019
  40
122019
       Here, the specification makes clear that the tensioning mechanism is substantially

adjacent to the seat base in figure 11—i.e., when the tensioning mechanism is “closed,” 30 and

capable of receiving an occupant—and not substantially adjacent in figure 12. Similarly, that the

tensioning mechanism is substantially adjacent to the seat base when it is “fully contained within

the profile of the seat base [ ], thereby keeping the tensioning mechanism [ ] from protruding into

the space of the child seat [ ] reserved for the occupant,” ’074 patent, column 7 lines 46-49; ’504

patent, column 7 lines 51-54 (emphasis added), makes clear what “substantially adjacent” means

in the context of the invention. For the tensioning mechanism to be substantially adjacent to the

seat base, the seat as a whole must be able to operate in a manner that will allow it to fulfill its

ultimate purpose: to safely carry a child occupant. This, it can only achieve when the distal end

of the tensioning mechanism becomes capable of serving as a sitting surface, which, in turn, may

only happen when the tensioning mechanism is fully contained within the profile of the seat

base. A person of ordinary skill in the art, educated in mechanical engineering and possessing

relevant work experience with child car seats, would understand the car seat’s operation as such,

which would inform him or her of the plain and ordinary meaning of “substantially adjacent” as

used in the ’074 and ’504 patents with reasonable certainty. See Guangdong Alison Hi-Tech Co.

v. Int'l Trade Comm’n, 936 F.3d 1353, 1362 (Fed. Cir. 2019) (“In sum, the written description of

the ’359 patent provides sufficient detail to inform a person of ordinary skill in the art about the

meaning of ‘lofty . . . batting.’ That puts this case in the same class as cases like [Sonix Tech. Co.

v. Publications Int’l, Ltd., 844 F.3d 1370 (Fed. Cir. 2017)] and [Enzo Biochem, Inc. v. Applera



30
        Although Nuna takes issue with Britax’s characterization of the tensioning mechanism
being in a “closed” position, see Britax Moving Brief at 20; Nuna Resp. Brief at 18-19—the
word “closed” does not appear in either patent in relation to the tensioning mechanism being in
the “first” position—the Court does not find this characterization problematic; rather, it seems
consistent with the ordinary meaning of “substantially adjacent” in the context of the invention.
                                                 41
                                               122019
Corp., 599 F.3d 1325 (Fed. Cir. 2010)], where we held that examples and procedures in the

written description provided sufficient guidance and points of comparison to render claim terms

not indefinite.”).

        Moving to a preliminary indefiniteness inquiry, Nuna’s argument that the claims “do not

offer an objective boundary for how close to the seat base is considered ‘substantially adjacent,’”

Nuna Moving Brief at 29, is, in the Court’s view, incorrect. 31 “‘Reasonable certainty’ does not

require absolute or mathematical precision.” BASF Corp. v. Johnson Matthey Inc., 875 F.3d

1360, 1365 (Fed. Cir. 2017) (quotation marks omitted). Rather, when a question of definiteness

can be answered according to “what can be seen by a normal human eye,” this observation is

capable of providing “an objective baseline through which to interpret the claims.” Sonix Tech.

Co., 844 F.3d at 1378. Here, a person of ordinary skill in the field would be able to view the

operation of the car seat—specifically the tensioning mechanism/pivot structure vis-à-vis the seat

base—and conclude when the tensioning mechanism is in the “first” position such that its distal

end could serve as a sitting surface, and, such that the tensioning mechanism/pivot structure is




31
       As a general matter, the use of the modifier “substantially” does not preclude establishing
an objective boundary. See TMC Fuel Injection Sys., LLC v. Ford Motor Co., No. CIV.A. 12-
4971, 2014 WL 123306, at *5 (E.D. Pa. Jan. 13, 2014) (finding that “driven at a substantially
constant speed” was self-evident and required no construction, notwithstanding that
“[s]ubstantially, in its ordinary meaning, means most of the time; it does not mean absolutely
always”); Verve LLC v. Crane Cams, Inc., 311 F.3d 1116, 1120 (Fed. Cir. 2002) (“Expressions
such as ‘substantially’ are used in patent documents when warranted by the nature of the
invention, in order to accommodate the minor variations that may be appropriate to secure the
invention.”); Ecolab Inc. v. Envirochem, Inc., 264 F.3d 1358, 1367 (Fed. Cir. 2001) (“[L]ike the
term ‘about,’ the term ‘substantially’ is a descriptive term commonly used in patent claims to
avoid a strict numerical boundary to the specified parameter.”). Similarly, the term
“substantially adjacent” is not, per se, indefinite. See Pac. Bioscience Labs., Inc. v. Nutra Luxe
MD, LLC, No. C10-0230, 2012 WL 12845607, at *18 (W.D. Wash. Mar. 21, 2012) (finding the
term “mounting assembly for holding” to be unambiguous and requiring no construction in light
of contextual claim language, specifically, that the “mounting assembly” must hold the
contacting elements “substantially adjacent to each other”).
                                               42
                                             122019
fully contained within the profile of the seat. “Thus, although the term” substantially adjacent

“may be a term of degree, it is not ‘purely subjective.’” 32 Id. (finding that the term “visually

negligible” was not indefinite, comparing that term to “purely subjective” and therefore

indefinite claim terms such as “aesthetically pleasing” and “in an unobtrusive manner that does

not distract”); see f’real Foods, LLC v. Hamilton Beach Brands, Inc., 388 F. Supp. 3d 362, 365

(D. Del. 2019) (finding the term “sufficient mass,” as it applied to a splash shield for a blender

holding a cup containing the blended substance in place, was not indefinite, because “it is very

easy for one of ordinary skill in the art to determine whether sufficient mass has been achieved

for their particular blender by simply observing whether the cup stays in the holder during

blending or not”).

       Because the Court finds that a person of ordinary skill in the art would understand the

plain and ordinary meaning of the term “substantially adjacent” in the context of the invention,

the Court declines to give the term any construction beyond its plain and ordinary meaning. See

CallWave Commc’ns, LLC v. AT&T Mobility, LLC, No. CV 12-1701, 2014 WL 7205657, at *9

(D. Del. Dec. 17, 2014) (finding no construction to be necessary where a claim term “uses

ordinary English words, which may be given their plain and ordinary meaning”); Vapor Point

LLC v. Moorhead, No. 4:11-CV-4639, 2013 WL 11275459, at *24 (S.D. Tex. Dec. 18, 2013)

(“In cases where the ordinary meaning of the claim term is readily apparent even to a lay judge,

the court need not go further into intrinsic or extrinsic evidence.” (citing Phillips v. AWH Corp.,

415 F.3d 1303, 1312-13 (Fed. Cir. 2005))). The Court also does not find that the term, at this



32
       Compare Interval Licensing LLC, 766 F.3d at 1377 (“We hold that the claim phrase ‘in
an unobtrusive manner that does not distract a user’ is indefinite under 35 U.S.C. § 112, ¶ 2.”).




                                                 43
                                               122019
stage, warrants a finding of indefiniteness. See Vapor Point LLC, 2013 WL 11275459, at *24

(engaging in preliminary indefiniteness inquiry during claim construction and “find[ing] that ‘a

quantity’ is not indefinite at this stage”).

                        b.       Claim terms: “proximate an” / “proximate to” terms

        Four of the terms of degree Nuna claims are indefinite begin with “proximate an” or

“proximate to”: “proximate an intersection of the backrest portion and seat portion;” “proximate

an intermediate region of the seat portion;” “proximate to the second belt path;” “proximate to

the first belt path;” and “proximate to the seat portion.” These terms are used in the following

manner in the patent claims identified by the parties:




        ’074 patent, claim 7:

        What is claimed is: (7) The child seat . . . wherein the second belt path is defined
        between the tensioning mechanism and the seat base at a position proximate an
        intersection of the backrest portion and the seat portion.

        ’074 patent, claim 6:

        What is claimed is: (6) The child seat . . . wherein the first belt path is defined
        between the tensioning mechanism and the seat base at a position proximate an
        intermediate region of the seat portion.

        ’504 patent, claim 13:

        What is claimed is: (13) A child seat configured to be secured to a vehicle seat in
        both a rear-facing and a forward-facing orientation by a belt of the vehicle seat, the
        child seat comprising: a seat base comprising a seat portion, a backrest portion, a
        first belt path generally at a middle of the seat portion in a forward and rearward
        direction, and a second belt path generally at an intersection of the seat and backrest
        portions, first and second lateral edges that protrude forwardly and upwardly from
        opposing sides of the backrest portion proximate to the second belt path, third
        and fourth lateral edges that protrude forwardly and upwardly from opposing sides
        of the seat portion proximate to the first belt path . . . .



                                                 44
                                               122019
       the pivot structure having a second pivot portion comprising a third lateral edge
       member and a fourth lateral edge member, the third and fourth lateral edge
       members moving between a third position proximate to the seat portion and a
       fourth position at least partly dis placed from the seat portion in order to enable the
       first belt path to receive the belt . . . .

                               i.     The dispute between the parties

       Nuna asserts that these claim terms are indefinite “due to the use of the word

‘proximate.’” Nuna Moving Brief at 31, 34, 37, 39. Nuna contends “[t]he word ‘proximate’ is a

term of degree that, when read in light of the specification, fails to convey with reasonable

certainty to a [person of ordinary skill in the art]” how far from a given location another object

may be located to be covered by the patents. Id. at 32, 37.

       Britax first claims that these are ordinary words commonly used in the English language,

the patents are invoking their normal uses, and therefore no further construction is necessary.

Britax Moving Brief at 22, 24. Britax further argues that a person of ordinary skill in the art

would understand what these terms mean in the context of a given claim, because, given the

forces at play, the position of the belt paths (or other components) only makes sense in certain

configurations based upon what direction the child seat is facing. Id. at 22, 23, 25.

                               ii.    Discussion

       In addition to its use in the claim identified above, the claim term “proximate an

intersection of the backrest portion and the seat portion,” or substantially similar language,

appears in the specification as follows:

       In some embodiments, first belt path may be defined between the tensioning
       mechanism and the seat base at a position proximate an intermediate region of the
       seat portion. The second belt path may be defined between the tensioning
       mechanism and the seat base at a position proximate an intersection of the seat
       portion and backrest portion of the seat base.

’074 patent, column 2 lines 12-18; ’504 patent, column 2 lines 20-26.



                                                45
                                              122019
       The belt path may be defined between the tensioning mechanism and the seat base
       at a position proximate the center of the seat portion, so as to position the child seat
       in a rear-facing orientation. Alternatively, the belt path may be defined between the
       tensioning mechanism and the seat base at a position proximate the intersection
       of the backrest portion and seat portions, so as to position the child seat in a
       front-facing orientation. 33

’074 patent, column 3 lines 35-43; ’504 patent, column 2 lines 43-51.

       FIG. 9 shows a child seat 300 of one embodiment of the present invention
       configured in a front-facing direction and attached to a vehicle seat 302 by a seatbelt
       317. The seatbelt 317 may be engaged with the child seat 300 via the second belt
       path 335 that spans a distance between the two edges 320, 325 of the seat base 305
       and is disposed between the tensioning mechanism 330 and the seat base 305. In
       one embodiment, the second belt path 335 is defined proximate the intersection
       of the backrest portion 315 and the seat portion 310 of the seat base 305, as
       shown in FIG. 9.

’074 patent, column 16 lines 35-43; ’504 patent, column 16 lines 49-58.

       FIG. 10 shows a child seat 300 of one embodiment of the present invention
       configured in a rear-facing orientation and attached to a vehicle seat 302 by a
       seatbelt 317. The seatbelt 317 may be engaged with the child seat 300 via the first
       belt path 340 that spans a distance between the two edges 320, 325 of the seat base
       305 and is disposed between the tensioning mechanism 330 and the seat base 305.
       The first belt path 340 may be defined approximately across the seat portion 310 of
       the seat base 305, such that the first belt path lies proximate an intermediate region
       of the seat portion 310. The intermediate region of the seat portion, shown where
       the first belt path 340 crosses the seat portion 310 in FIG. 14, may be located in
       between a front edge of the seat portion 310 and proximate an intersection of the
       backrest portion 315 and the seat portion 310, as depicted.

’074 patent, column 16 lines 43-52; ’504 patent, column 16 line 59-column 17 line 6.

Figures 9, 10, and 14, referenced above, appear in the specification as reproduced below:




33
       Claim 14 of the ’074 patent is identical to the language in this section of the specification
following “Alternatively.”
                                                46
                                              122019
  47
122019
       As it appears in claim 1 of the ’074 patent, “proximate an intersection” is used to indicate

the position of the second belt path (for use when the child seat is in the forward-facing

orientation), with the claim stating that the second belt path exists between the tensioning

mechanism and the seat base “proximate an intersection of the backrest portion and the seat

portion.” The strongest argument for indefiniteness as to this term is that the “intersection” of

the backrest portion and seat portion of the seat base in some embodiments, is, arguably, difficult

to discern. In certain embodiments these two portions of the seat base do not join at a right

angle; rather, the seat base as contemplated in these embodiments appears to be more of a

smooth or curved continuum of the two portions. In this vein, Nuna argues that “[t]he

specification attributes no significance to the location of the intersection,” and the patent

language “fails to provide an objective boundary in determining how far from the intersection . .


                                                 48
                                               122019
. the second belt path can be” and still be considered “proximate.” Nuna Moving Brief at 33. As

an example, Nuna points to figure 9 of the specification, claiming the specification “identifies a

location halfway up the backrest portion” for the second belt path, which they claim is not “very

near,” and therefore not “proximate,” the intersection. Id. at 32-33.

           The Court respectfully disagrees. First, Nuna’s characterization of figure 9 is just that—a

characterization. Given its angle vis-à-vis the viewer, the figure by itself does not, in the Court’s

view, indicate that the second belt path is “halfway up” the backrest portion. A profile view of

this embodiment might indicate that, based upon the form of the seat behind where the belt

comes into contact with the seat, the second belt path is indeed “very near” the intersection of the

seat base’s two components. The Court therefore does not find Nuna’s characterization of figure

9 dispositive of the issue.

           However, several other figures in the specification do make clear that the second belt

path is very near the intersection of the backrest and seat portion of the seat base. Figures 1A,

7A, 8A, and 13—each profile views of embodiments of the invention—show belt paths

encountering the seat at points very near the area on the surface of the seat that is best described

as the “intersection” of the seat and backrest portions of the seat base. These figures are

reproduced as follows. 34




34
           Figure 13 is rotated here 90 degrees clockwise from how it appears in the patent for
clarity.
                                                   49
                                                 122019
  50
122019
  51
122019
Plainly, in these more angular embodiments, whether the belt path is “very near” the

“intersection” of the seat and backrest portions of the seat base is more straightforward than in

embodiments best described as smooth or curved. See Figs. 10 and 13. However, even in the

curved embodiments, when viewed from their profiles the belt path indeed appears “very near”

what can best be described as the “intersection” of the seat and backrest.

       There are two important things to note here. First, there is nothing improper with the

patents contemplating embodiments of the invention which might possess different “seat base”

shapes—some more angular, and some less so. See Multiwave Sensors, Inc. v. Sunsight

Instruments, LLC, 283 F. Supp. 3d 1279, 1284 (M.D. Fla. 2017) (“[T]he patent does not disclose

a one-size-fits-all apparatus. Instead, the specification expressly suggests multiple embodiments

to address antennae with different shapes . . . .”); Bos. Sci. Corp. v. Cook Grp. Inc., No. CV 15-

980, 2016 WL 7411128, at *4-*5 (D. Del. Dec. 22, 2016) (observing that a specification did not

preclude multiple embodiments), report and recommendation adopted, No. CV 15-980, 2017

WL 3977256 (D. Del. Sept. 11, 2017). Second—and in light of the first observation—there is

nothing improper with employing terms of degree to account for multiple embodiments, as well

as to distinguish the invention from prior art, if those terms satisfy the statutory requirements of

35 U.S.C. § 112. See Anchor Wall Sys., Inc. v. Rockwood Retaining Walls, Inc., 340 F.3d 1298,

1310-11 (Fed. Cir. 2003) (“While the term ‘generally parallel,’ as the district court noted, is

mathematically imprecise, we note that words of approximation, such as ‘generally’ and

‘substantially,’ are descriptive terms ‘commonly used in patent claims to avoid a strict numerical

boundary to the specified parameter.’” (quoting Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358,

1367 (Fed. Cir. 2001))); Verve LLC v. Crane Cams, Inc., 311 F.3d 1116, 1120 (Fed. Cir.

2002) (“Expressions such as ‘substantially’ are used in patent documents when warranted by the



                                                 52
                                               122019
nature of the invention, in order to accommodate the minor variations that may be appropriate to

secure the invention.”); Andrew Corp. v. Gabriel Elecs., Inc., 847 F.2d 819, 821 (Fed. Cir. 1988)

(explaining that words such as “substantially equal” and “closely approximate” “are ubiquitous

in patent claims[; s]uch usages, when serving reasonably to describe the claimed subject matter

to those of skill in the field of the invention, and to distinguish the claimed subject matter from

the prior art, have been accepted in patent examination and upheld by the courts”); BASF Corp.

v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017) (explaining that “mathematical

precision” is not required in claim language) (quotation marks omitted). What’s more, “[t]he law

is clear that a court need not, and indeed may not, construe terms of degree to give them greater

precision, absent a standard for imposing a more precise construction in the specification.”

Apple, Inc. v. Samsung Elecs. Co., 932 F. Supp. 2d 1076, 1081 (N.D. Cal. 2013) (citing Verve

LLC, 311 F.3d at 1120 and Ecolab, Inc., 264 F.3d at 1367). No such standard exists here.

Indeed, there is presumably a good reason why the patents state that the belt path is “proximate”

the intersection of the seat and backrest and not “at” the intersection. This the Court will not

disturb so long as, when read in the entirety of the patent language, a term satisfies the

requirements of 35 U.S.C. § 112.

       On that point, the Court finds that “proximate an intersection of the backrest portion and

seat portion” cannot, at this preliminary stage, be considered indefinite. Key to this finding—in

addition to the observation that the figures in the specification do not illustrate indefiniteness,

and rather, taken together, indicate a belt path that is indeed very near the intersection of the seat

and backrest portions of the seat base in nearly all embodiments—is that a person of ordinary

skill in the art would understand that in the forward-facing orientation, the forces exerted on the

seat would require the second belt path to be located either at the intersection, or very near it. As



                                                 53
                                               122019
Britax points out, taken in its entirety, the patent language sets an objective lower limit on how

near the second belt path may be to the intersection: “at” the intersection. Britax Moving Brief

at 22. It also sets an objective upper limit, which is a proximity that would safely secure the seat,

taking into account a specific embodiment’s particular characteristics. Id. While the distance

from the “intersection” may differ slightly between embodiments, there should be no

embodiment in which the belt path would not be “proximate” the intersection, based purely on

the forces at play. Knowledge of which a person of ordinary skill in the art would possess. See

Riddell, Inc. v. Kranos Corp., No. 16-CV-4496, 2017 WL 2264347, at *12 (N.D. Ill. May 24,

2017) (concluding that “the term ‘region,’ when combined with” descriptors such as “front,

crown, and side, etc.,” “is sufficient to permit one skilled in the art to understand with reasonable

certainty what the claim language references”). Therefore, as in the context of “substantially

adjacent,” an objective baseline can be discerned based upon what can be seen by the “normal

human eye” of a person of ordinary skill in the art in the context of the purpose of the

invention. 35 Sonix Tech. Co. v. Publications Int'l, Ltd., 844 F.3d 1370, 1378 (Fed. Cir. 2017).

See Imperium (IP) Holdings, Inc. v. Apple, Inc., 920 F. Supp. 2d 747, 751, 760 (E.D. Tex. 2013)

(finding that “the term ‘approximately’ in Claims 1–3, 5, 6, 9–11, and 13–15 of the ’715 Patent




35
        Additionally, as with use of “substantial,” “adjacent,” or “substantially adjacent,” use of
the term “proximate” does not per se connote indefiniteness. Indeed, courts have incorporated
“proximate” into constructions. See, e.g., Choon’s Design Inc. v. Tristar Prod., Inc., No. 14-
10848, 2018 WL 632107, at *8 (E.D. Mich. Jan. 30, 2018) (“The Court construes ‘clip including
inward facing ends’ to mean ‘connector with the terminal portions proximate an opening.’”);
Clerisy Corp. v. Airware Holdings, Inc., No. CV 12-2110, 2013 WL 3833064, at *10 (D. Ariz.
July 24, 2013) (“[T]he Court will construe the function as ‘attaching the vehicle to the skin
proximate an inhalation flow path.’”), aff’d, 578 F. App'x 984 (Fed. Cir. 2014). One court, in
construing a term as, in part, a “first surface proximate an outer surface,” recently explained that
“[w]hat the line is between proximate and not-proximate is a question for the jury.” Ironburg
Inventions Ltd. v. Collective Minds Gaming Co., No. 1:16-CV-4110, 2018 WL 2999615, at *7
(N.D. Ga. June 15, 2018).
                                                54
                                              122019
is anchored by the disclosure of the operation of the purported invention” and further finding

that, “although the term ‘approximately’ include[s] a subjective element, its scope does not

depend solely on the unrestrained, subjective opinion of a particular individual purportedly

practicing the invention[; i]nstead, the use of ‘approximately’ must be read in the context of

reducing pixel light shadowing, as disclosed in the specification”).

        For all of the above reasons, the Court declines to give the term “proximate an

intersection of the backrest portion and the seat portion” any construction beyond its plain and

ordinary meaning. See Becon Med., Ltd. v. Bartlett, No. CV 18-4169, 2019 WL 3996619, at *4

(E.D. Pa. Aug. 23, 2019) (finding additional construction “would only introduce confusion and

ambiguity into a clear and unambiguous phrase” (quoting Comcast Cable Commc’ns, LLC v.

Sprint Commc’ns Co., LP, 38 F. Supp. 3d 589, 608 (E.D. Pa. 2014))); CallWave Commc’ns, LLC

v. AT&T Mobility, LLC, No. CV 12-1701, 2014 WL 7205657, at *9 (D. Del. Dec. 17, 2014)

(finding no construction to be necessary where a claim term “uses ordinary English words, which

may be given their plain and ordinary meaning”); Vapor Point LLC v. Moorhead, No. 4:11-CV-

4639, 2013 WL 11275459, at *24 (S.D. Tex. Dec. 18, 2013) (“In cases where the ordinary

meaning of the claim term is readily apparent even to a lay judge, the court need not go further

into intrinsic or extrinsic evidence.” (citing Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed.

Cir. 2005))). Nor can the Court state that the term, at this stage, warrants a finding of

indefiniteness. See Vapor Point LLC, 2013 WL 11275459, at *24 (engaging in preliminary

indefiniteness inquiry during claim construction and “find[ing] that ‘a quantity’ is not indefinite

at this stage”).

        The next claim term, “proximate an intermediate region of the seat portion,” used in

claim 6 of the ’074 patent, describes a child seat “wherein the first belt path is defined between



                                                55
                                              122019
the tensioning mechanism and the seat base at a position proximate an intermediate region of

the seat portion.” This term is also used in the specification as follows:

       In some embodiments, first belt path may be defined between the tensioning
       mechanism and the seat base at a position proximate an intermediate region of
       the seat portion. The second belt path may be defined between the tensioning
       mechanism and the seat base at a position proximate an intersection of the seat
       portion and backrest portion of the seat base.

’074 patent, column 2 lines 12-18; ’504 patent, column 2, lines 18-26.

       The first belt path 340 may be defined approximately across the seat portion 310 of
       the seat base 305, such that the first belt path 340 lies proximate an intermediate
       region of the seat portion 310. The intermediate region of the seat portion, shown
       where the first belt path 340 crosses the seat portion 310 in FIG. 14, may be located
       in between a front edge of the seat portion 310 and proximate an intersection of the
       backrest portion 315 and the seat portion 310, as depicted.

’074 patent, column 16 lines 59-67; ’504 patent, column 16 line 65 – column 17 line 6.

       [T]he first belt path 340 may be defined as an approximately linear path across the
       seat portion 310 of the seat base 305 such that the first belt path 340 lies proximate
       an intermediate region of the seat portion 310, and the second belt path 335 may
       be defined as an approximately linear path proximate the intersection of the
       backrest portion 315 and the seat portion 310 of the seat base 305.

’074 patent, column 18 lines 19-26; ’504 patent, column 18 lines 24-31.

       As in the context of “proximate an intersection of the backrest portion and the seat

portion,” the Court finds the use here of “proximate” and “intermediate” is not improper per se,

and, to the contrary, a person of ordinary skill in the art would understand with reasonable

certainty where the first belt path would have to run in order for the child seat to operate

effectively. See Advanced Aerospace Techs., Inc. v. United States, 124 Fed. Cl. 282, 297 (2015)

(“The court . . . should not impose a level of precision that exceeds the definiteness required of

valid patents.”); Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014) (“The

definiteness requirement . . . mandates clarity, while recognizing that absolute precision is

unattainable.”). Similarly, the understanding and observation of a person of ordinary skill in the

                                                56
                                              122019
art as to how a given embodiment of the car seat is supposed to work provides the objective

limits of this term of degree. See Sonix Tech. Co., 844 F.3d at 1378.

       Additionally, the specification defines “intermediate region of the seat portion,”

explaining that it “may be located in between a front edge of the seat portion 310 and proximate

an intersection of the backrest portion 315 and the seat portion 310, as depicted [in figure 14].”

’074 patent, column 16 lines 65-67; ’504 patent, column 17 line 4-6. Figure 14, reproduced

above, “shows a top view of the child seat shown in FIG. 11 showing two belt paths in

accordance with several example embodiments of the present invention.” ’074 patent, column 5

lines 49-51; ’504 patent, column 5 lines 55-57. Figure 14 clearly depicts what the specification

describes: the first belt path running generally through the middle of the seat portion of the seat

base. In the Court’s view, this is a common sense understanding of “proximate an intermediate

region of the seat portion,” one which a person of ordinary skill in the art would possess. As a

result, the term does not require construction. See Comcast Cable Commc’ns, LLC, 38 F. Supp.

3d at 608; CallWave Commc’ns, LLC, 2014 WL 7205657, at *9; Vapor Point LLC, 2013 WL

11275459, at *24. Similarly, the Court finds, at this stage, the term does not warrant a finding of

indefiniteness. See Vapor Point LLC, 2013 WL 11275459, at *24.

       The Court next turns to the final “proximate at / to” terms: “proximate to the second belt

path,” “proximate to the first belt path,” and “proximate to the seat portion.” These terms appear

in claim 13 of the ’504 patent. This is the only place in either patent where these terms appear,

and then only one time each.

       The terms “proximate to the second belt path” and “proximate to the first belt path,”

appear in claim 13 as follows:

       What is claimed is: (13) A child seat configured to be secured to a vehicle seat in
       both a rear-facing and a forward-facing orientation by a belt of the vehicle seat, the

                                                57
                                              122019
       child seat comprising: a seat base comprising a seat portion, a backrest portion, a
       first belt path generally at a middle of the seat portion in a forward and rearward
       direction, and a second belt path generally at an intersection of the seat and backrest
       portions, first and second lateral edges that protrude forwardly and upwardly from
       opposing sides of the backrest portion proximate to the second belt path, third
       and fourth lateral edges that protrude forwardly and upwardly from opposing sides
       of the seat portion proximate to the first belt path . . . .

       At the outset, the Court must address an issue neither party squarely does: claim 13 of

the ’504 patent introduces two new components of the invention—the “third and fourth lateral

edges” of the seat base—which do not appear in any other part of either patent. Perhaps more

significant is that the portions of the child seat purportedly comprising these two new

components are identified by the specification and other claim language as part of the “first and

second edges” or “first and second lateral edge” of the seat base. See, e.g., ’074 patent, column

15 lines 22-26; ’504 patent, column 15 lines 28-32 (“[T]he child seat may include a seat base

305, which includes a seat portion 310 and a backrest portion 315. In some embodiments, the

seat base 305 may further define a first edge 320 and a second edge 325 along the sides of the

seat portion 310 . . . .”) (emphasis added); see also ’074 patent, claim 1. The “first and second

lateral edges” in claim 13 of the ’504 patent then necessarily define a different, or rather, more

limited, part of the seat, compared to the “first and second” edges as defined in other parts of the

patents. That is, the “first and second lateral edges” in claim 13 of the ’504 patent refer only to

the edges of the seat base protruding out from the “backrest portion;” “first and second” edges as

used elsewhere refer to the entirety of the seat base’s edges, whether protruding from the seat

portion or the backrest portion of the seat base.

       Courts construing patent claims presume that “the same phrase in different claims of the

same patent should have the same meaning,” and this presumption “is a strong one, overcome

only if ‘it is clear’ that the same phrase has different meanings in different claims.” In re Varma,



                                                58
                                              122019
816 F.3d 1352, 1363 (Fed. Cir. 2016) (quoting Fin Control Sys. Pty, Ltd. v. OAM, Inc., 265 F.3d

1311, 1318 (Fed. Cir. 2001)). Here, however, it is clear from the language of claim 13 of the

’504 patent that the four lateral edges of the seat base defined therein are different from “lateral

edges” as used elsewhere in the patents. 36 The Court will therefore assign them different

meaning, recognizing that “claim drafters can [ ] use different terms to define the exact same

subject matter.” Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380 (Fed.

Cir. 2006). The Court next turns to addressing the purported dispute as to “proximate to the

second belt path” and “proximate to the first belt path.”

        Nuna alleges that the parties dispute what claim 13 is describing as “proximate to” a

given belt path. 37 Nuna reads the claim language as describing the protrusion of the lateral edges

of the seat base as proximate to a given belt path, such that the “first and second lateral edges [ ]

protrude forwardly and upwardly from opposing sides of the backrest portion proximate to the

second belt path,” and the “third and fourth lateral edges [ ] protrude forwardly and upwardly

from the opposing sides of the seat portion proximate to the first belt path.” Nuna. Resp. Brief

at 18. Nuna alleges that Britax, on the other hand, is reading the “proximate to” language as

locating not the protrusion of the lateral edges with respect to the belt path, but rather the

“backrest portion” and “seat portion” of the seat base with respect to a belt path, such that the




36
        The same can be said of the third and fourth “positions” of the pivot structure in claim 13
of the ’504 patent, addressed below. These “positions” do not appear in any other location in
either patent; indeed, the “tensioning mechanism” is described as having only a first and second
position elsewhere in the patents.
37
        Nuna contends as follows: “Britax’s argument as to why it views these terms as definite
underscores the uncertainty associated with these claims. Not only do the claims fail to provide
an objective boundary as to what is ‘proximate,’ as discussed in Nuna’s opening brief, but also
the parties disagree as to what must be proximate in the first place.” Nuna Resp. Brief at 17.
                                                 59
                                               122019
“backrest portion” is “proximate to the second belt path,” and the “seat portion” is “proximate to

the first belt path.” See id.

        First, the purported dispute makes clear that the meaning of “proximate to the first belt

path” and “proximate to the second belt path”—the limited terms Nuna has asked the Court to

find indefinite—are themselves understood by each party. While Nuna claims they dispute what

is “proximate to” either belt path—that is, which object is being located by the word

“proximate”—their respective arguments illustrate that they understand for something to be

“proximate to” a belt path, it must be “near” that belt path. And this is the common-sense way to

understand the phrase “object X is proximate to object Y.” Because the claim terms themselves

have a common-sense understanding, no construction is necessary. See CallWave Commc’ns,

LLC, 2014 WL 7205657, at *9; Vapor Point LLC, 2013 WL 11275459, at *24.

        However, more fundamentally, the Court does not see an actual dispute, as Nuna

contends, with respect to the more comprehensive phrase of claim 13 of the ’504 patent: a seat

base comprising “first and second lateral edges that protrude forwardly and upwardly from

opposing sides of the backrest portion proximate to the second belt path,” and “third and

fourth lateral edges that protrude forwardly and upwardly from the opposing sides of the

seat portion proximate to the first belt path.” First, the Court finds Nuna’s reading of claim

13 as it pertains to the lateral edges—that they protrude from opposing sides of the backrest or

seat portion of the seat base near either the first or second belt path—to be correct. Critically,

Britax does not appear to contest this. In its own words, Britax states as follows: “[t]he first and

second lateral edges are located near the second belt path on opposite sides of the backrest

portion, and the third and fourth lateral edges are located near the first belt path on opposite sides

of the seat portion.” Britax Resp. Brief at 29. Moreover, even if Nuna’s characterization of



                                                 60
                                               122019
Britax’s argument is accurate, it is not incorrect, nor does it conflict with the plain reading of the

claim language as identified by Nuna and affirmed by the Court, to state that the “seat portion” is

“proximate to the first belt path,” and the “backrest portion” is “proximate to the second belt

path.”

         Because the plain and ordinary meaning of these non-technical terms is apparent, the

Court declines to give them a construction beyond this plan and ordinary meaning. See Comcast

Cable Commc'ns, LLC, 38 F. Supp. 3d at 608; CallWave Commc'ns, LLC, 2014 WL 7205657, at

*9; Vapor Point LLC, 2013 WL 11275459, at *24.

         In the absence of a genuine dispute as to the meaning of the claim term, Nuna’s argument

for indefiniteness here is the same as its argument for indefiniteness of the other terms of degree.

For reasons discussed at length previously, the Court does not find that, at this time, the claim

terms “proximate to the first belt path” and “proximate to the second belt path” are indefinite.

See Sonix Tech. Co., 844 F.3d at 1378.

         The claim term “proximate to the seat portion” is the final “proximate to / at” term that

Nuna claims is indefinite. Claim 13 of the ’504 patent provides that the child seat is comprised

of a

         pivot structure having a second pivot portion comprising a third lateral edge
         member and a fourth lateral edge member, the third and fourth lateral edge
         members moving between a third position proximate to the seat portion and a
         fourth position at least partly displaced from the seat portion in order to enable the
         first belt path to receive the belt.

Nuna states that this term “again fails to address the critical issue: how close to the seat portion

is considered ‘proximate.’” Nuna Resp. Brief at 19. Britax argues a person of ordinary skill in

the art “would understand that the pivot structure must be substantially flush with the base of the

seat so that the child is comfortable. To function as a child seat, the seat must allow the child to



                                                  61
                                                122019
sit on the surface of the seat comfortably and safely. This would require that the pivot structure

is proximate to the base of the seat.” Britax Resp. Brief at 29.

       In the Court’s view, a person of ordinary skill in the art would understand that the pivot

structure in the “third” position would need to have third and fourth lateral edge members that

were sufficiently flush with the seat for the seat to comfortably hold a child. Like the other

challenged terms, the objective baseline as to “proximate” in this context would be known to a

person of ordinary skill in the art based on the specific embodiment of the child seat and that

embodiment’s ability to do what it was designed to do. Therefore, a construction beyond the

ordinary meaning of “proximate to the seat portion” is unwarranted, and, similarly, the Court

does not find the term to be indefinite at this time. See Sonix Tech. Co., 844 F.3d at 1378;

Comcast Cable Commc’ns, LLC, 38 F. Supp. 3d at 608; CallWave Commc’ns, LLC, 2014 WL

7205657, at *9; Vapor Point LLC, 2013 WL 11275459, at *24.

                       c.      Claim terms: “generally at” terms

       The last set of claim terms challenged by Nuna as indefinite are the terms “generally at an

intersection of the seat and backrest portions,” which appears in claims 1, 5, 9, and 13 of the ’504

patent, and “generally at a middle of the seat portion in a forward and rearward facing direction,”

which appear in the same claims. Here, Nuna’s challenge rests on the same arguments as their

challenge to the term “proximate an intersection of the backrest portion and seat portion,” and

“proximate an intermediate region of the seat portion,” respectively. See, e.g., Nuna Moving

Brief at 35-37. Each of these terms is used to describe the relative location of either the first or

second belt path. Because use of the terms and the basis for Nuna’s challenge are nearly

identical the use of and challenge to the terms “proximate an intersection of the backrest portion

and seat portion” and “proximate an intermediate region of the seat portion,” the Court rejects



                                                 62
                                               122019
Nuna’s arguments for the reasons set forth previously. These terms have plain and ordinary

meanings ascertainable to a person of ordinary skill in the art. They therefore require no

construction beyond their ordinary meaning. Similarly, the Court does not find, at this time, that

they are indefinite.

VI.    CONCLUSION

       For the reasons set forth herein, the Court adopts the joint proposed construction of the

claim term “sitting surface,” as well as Britax’s proposed construction of the claim terms

“proximal end” and “distal end.” For the remainder of the claim terms, the Court finds no

construction is warranted beyond the terms’ plain and ordinary meanings, which would be

ascertainable to a person of ordinary skill in the art. Moreover, the Court declines at this time to

find as indefinite the terms of degree challenged by Nuna. Nuna may reassert their challenge to

these terms based on indefiniteness at the close of discovery by way of a motion for summary

judgment.

       An Order follows this Opinion.


                                                       BY THE COURT:




                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                63
                                              122019
